
	

113 HR 4745 PCS: Department of Transportation Appropriations Act, 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 430113th CONGRESS
		2d Session
		H. R. 4745
		IN THE SENATE OF THE UNITED STATES
		June 12, 2014Received; read twice and placed on the calendarAN ACT
		Making appropriations for the Departments of Transportation, and Housing and Urban Development, and
			 related agencies for the fiscal year ending September 30, 2015, and for
			 other purposes.
	
	
		That the following sums are appropriated, out of any money in the Treasury not otherwise
			 appropriated, for the Departments of Transportation, and Housing and Urban
			 Development, and related agencies for the fiscal year ending September 30,
			 2015, and for other purposes, namely:
		IDepartment of transportation
			Office of the secretary
			Salaries and expensesFor necessary expenses of the Office of the Secretary, $103,000,000, of which not to exceed
			 $2,600,000 shall be available for the immediate Office of the Secretary;
			 not to exceed $980,000 shall be available for the immediate Office of the
			 Deputy Secretary; not to exceed $19,000,000 shall be available for the
			 Office of the General Counsel; not to exceed $9,500,000 shall be available
			 for the Office of the Under Secretary of Transportation for Policy; not to
			 exceed $12,500,000 shall be available for the Office of the Assistant
			 Secretary for Budget and Programs; not to exceed $2,500,000 shall be
			 available for the Office of the Assistant Secretary for Governmental
			 Affairs; not to exceed $24,720,000 shall be available for the Office of
			 the Assistant Secretary for Administration; not to exceed $2,000,000 shall
			 be available for the Office of Public Affairs; not to exceed $1,700,000
			 shall be available for the Office of the Executive Secretariat; not to
			 exceed $1,400,000 shall be available for the Office of Small and
			 Disadvantaged Business Utilization; not to exceed $10,600,000 shall be
			 available for the Office of Intelligence, Security, and Emergency
			 Response; and not to exceed $15,500,000 shall be available for the Office
			 of the Chief Information Officer: Provided, That the Secretary of Transportation is authorized to transfer funds appropriated for any office
			 of the Office of the Secretary to any other office of the Office of the
			 Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent by
			 all such transfers: Provided further, That notice of any change in funding greater than 5 percent shall be submitted for approval to
			 the House and Senate Committees on Appropriations: Provided further, That not to exceed $60,000 shall be for allocation within the Department for official reception
			 and representation expenses as the Secretary may determine: Provided further, That, notwithstanding any other provision of law, excluding fees authorized in Public Law 107–71, there may be credited to this appropriation up to $2,500,000 in funds received in user fees: Provided further, That none of the funds provided in this Act shall be available for the position of Assistant
			 Secretary for Public Affairs.
			Research and technologyFor necessary expenses related to the Office of the Assistant Secretary for Research and
			 Technology, $12,625,000, of which $8,218,000 shall remain available until
			 September 30, 2017: Provided, That there may be credited to this appropriation, to be available until expended, funds received
			 from States, counties, municipalities, other public authorities, and
			 private sources for expenses incurred for training: Provided further, That any reference in law, regulation, judicial proceedings, or elsewhere to the Research and
			 Innovative Technology Administration shall continue to be deemed to be a
			 reference to the Office of the Assistant Secretary for Research and
			 Technology of the Department of Transportation.National infrastructure investmentsFor capital investments in surface transportation infrastructure, $100,000,000, to remain available
			 through September 30, 2017: Provided, That the Secretary of Transportation shall distribute funds provided under this heading as
			 discretionary grants to be awarded to a State, local government, or a
			 collaboration among such entities on a competitive basis for projects that
			 will have a significant impact on the Nation, a metropolitan area, or a
			 region: Provided further, That funds under this heading shall be available only for highway and bridge activities described
			 under paragraphs (1) and (3) of section 133(b) of title 23, United States Code, and section 202(a) of such title; freight rail transportation
			 projects; and port infrastructure investments: Provided further, That the Secretary may use up to 10 percent of the funds made available under this heading for
			 the purpose of paying the subsidy and administrative costs of projects
			 eligible for Federal credit assistance under chapter 6 of title 23, United States Code, if the Secretary finds that such use of the funds would advance
			 the purposes of this paragraph: Provided further, That in distributing funds provided under this heading, the Secretary shall take such measures so
			 as to ensure an equitable geographic distribution of funds and an
			 appropriate balance in addressing the needs of urban and rural areas: Provided further, That a grant funded under this heading shall be not less than $2,000,000 and not greater than
			 $15,000,000: Provided further, That not more than 20 percent of the funds made available under this heading may be awarded to
			 projects in a single State: Provided further, That the Federal share of the costs for which an expenditure is made under this heading shall be,
			 at the option of the recipient, up to 50 percent: Provided further, That the Secretary shall give priority to projects that require a contribution of Federal funds
			 in order to complete an overall financing package: Provided further, That not less than 20 percent of the funds provided under this heading shall be for projects
			 located in rural areas: Provided further, That for projects located in rural areas, the minimum grant size shall be $1,000,000 and the
			 Secretary may increase the Federal share of costs to 80 percent: Provided further, That projects conducted using funds provided under this heading must comply with the requirements
			 of subchapter IV of chapter 31 of title 40, United States Code.Financial management capitalFor necessary expenses for upgrading and enhancing the Department of Transportation's financial
			 systems and re-engineering business processes, $5,000,000, to remain
			 available through September 30, 2016.
			Cyber security initiativesFor necessary expenses for cyber security initiatives, including necessary upgrades to wide area
			 network and information technology infrastructure, improvement of network
			 perimeter controls and identity management, testing and assessment of
			 information technology against business, security, and other requirements,
			 implementation of Federal cyber security initiatives and information
			 infrastructure enhancements, implementation of enhanced security controls
			 on network devices, and enhancement of cyber security workforce training
			 tools, $5,000,000, to remain available through September 30, 2016.
			Office of civil rightsFor necessary expenses of the Office of Civil Rights, $9,600,000.
			Transportation planning, research, and developmentFor necessary expenses for conducting transportation planning, research, systems development,
			 development activities, and making grants, to remain available until
			 expended, $6,000,000.
			Working capital fundFor necessary expenses for operating costs and capital outlays of the Working Capital Fund, not to
			 exceed $181,000,000 shall be paid from appropriations made available to
			 the Department of Transportation: Provided, That such services shall be provided on a competitive basis to entities within the Department of
			 Transportation: Provided further, That the above limitation on operating expenses shall not apply to non-DOT entities: Provided further, That no funds appropriated in this Act to an agency of the Department shall be transferred to the
			 Working Capital Fund without majority approval of the Working Capital Fund
			 Steering Committee and approval of the Secretary: Provided further, That no assessments may be levied against any program, budget activity, subactivity or project
			 funded by this Act unless notice of such assessments and the basis
			 therefor are presented to the House and Senate Committees on
			 Appropriations and are approved by such Committees.
			Minority business resource center programFor the cost of guaranteed loans, $417,000, as authorized by 49 U.S.C. 332: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502
			 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be
			 guaranteed, not to exceed $18,367,000.In addition, for administrative expenses to carry out the guaranteed loan program, $596,000.
			Minority business outreachFor necessary expenses of Minority Business Resource Center outreach activities, $3,099,000, to
			 remain available until September 30, 2016: Provided, That, notwithstanding 49 U.S.C. 332, these funds may be used for business opportunities related to any mode of transportation.
			Payments to air carriers
			(airport and airway trust fund)In addition to funds made available from any other source to carry out the essential air service
			 program under 49 U.S.C. 41731 through 41742, $149,000,000, to be derived
			 from the Airport and Airway Trust Fund, to remain available until
			 expended: Provided, That in determining between or among carriers competing to provide service to a community, the
			 Secretary may consider the relative subsidy requirements of the carriers: Provided further, That basic essential air service minimum requirements shall not include the 15-passenger capacity
			 requirement under subsection 41732(b)(3) of title 49, United States Code: Provided further, That none of the funds in this Act or any other Act shall be used to enter into a new contract
			 with a community located less than 40 miles from the nearest small hub
			 airport before the Secretary has negotiated with the community over a
			 local cost share: Provided further, That none of the funds in this Act or any other Act shall be used to provide essential air service
			 to communities in the 48 contiguous States that require a rate of subsidy
			 per passenger in excess of $500 before the Secretary has negotiated with
			 the community over a local cost share so that the per passenger subsidy
			 does not exceed $500.
			Administrative provisions—office of the secretary of transportation
			101.None of the funds made available in this Act to the Department of Transportation may be obligated
			 for the Office of the Secretary of Transportation to approve assessments
			 or reimbursable agreements pertaining to funds appropriated to the modal
			 administrations in this Act, except for activities underway on the date of
			 enactment of this Act, unless such assessments or agreements have
			 completed the normal reprogramming process for Congressional notification.
			102.Notwithstanding section 3324 of title 31, United States Code, in addition to authority provided by section 327 of title 49, United States Code, the Department's Working Capital Fund is hereby authorized to
			 provide payments in advance to vendors that are necessary to carry out the
			 Federal transit pass transportation fringe benefit program under Executive
			 Order No. 13150 and section 3049 of Public Law 109–59: Provided, That the Department shall include adequate safeguards in the contract with the vendors to ensure
			 timely and high-quality performance under the contract.
			103.The Secretary shall post on the Web site of the Department of Transportation a schedule of all
			 meetings of the Credit Council, including the agenda for each meeting, and
			 require the Credit Council to record the decisions and actions of each
			 meeting.
				Federal aviation administration
				Operations
				(airport and airway trust fund)For necessary expenses of the Federal Aviation Administration, not otherwise provided for,
			 including operations and research activities related to commercial space
			 transportation, administrative expenses for research and development,
			 establishment of air navigation facilities, the operation (including
			 leasing) and maintenance of aircraft, subsidizing the cost of aeronautical
			 charts and maps sold to the public, lease or purchase of passenger motor
			 vehicles for replacement only, in addition to amounts made available by Public Law 112–95, $9,750,000,000 of which $8,595,000,000 shall be derived from the Airport and Airway Trust Fund,
			 of which not to exceed $7,396,654,000 shall be available for air traffic
			 organization activities; not to exceed $1,218,458,000 shall be available
			 for aviation safety activities; not to exceed $16,000,000 shall be
			 available for commercial space transportation activities; not to exceed
			 $762,652,000 shall be available for finance and management activities; not
			 to exceed $60,089,000 shall be available for NextGen and operations
			 planning activities; and not to exceed $296,147,000 shall be available for
			 staff offices: Provided, That not to exceed 2 percent of any budget activity, except for aviation safety budget activity,
			 may be transferred to any budget activity under this heading: Provided further, That no transfer may increase or decrease any appropriation by more than 2 percent: Provided further, That any transfer in excess of 2 percent shall be treated as a reprogramming of funds under
			 section 405 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section: Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator of the Federal
			 Aviation Administration shall transmit to Congress an annual update to the
			 report submitted to Congress in December 2004 pursuant to section 221 of Public Law 108–176: Provided further, That the amount herein appropriated shall be reduced by $100,000 for each day after March 31 that
			 such report has not been submitted to the Congress: Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator shall transmit to
			 Congress a companion report that describes a comprehensive strategy for
			 staffing, hiring, and training flight standards and aircraft certification
			 staff in a format similar to the one utilized for the controller staffing
			 plan, including stated attrition estimates and numerical hiring goals by
			 fiscal year: Provided further, That the amount herein appropriated shall be reduced by $100,000 per day for each day after March
			 31 that such report has not been submitted to Congress: Provided further, That funds may be used to enter into a grant agreement with a nonprofit standard-setting
			 organization to assist in the development of aviation safety standards: Provided further, That none of the funds in this Act shall be available for new applicants for the second career
			 training program: Provided further, That none of the funds in this Act shall be available for the Federal Aviation Administration to
			 finalize or implement any regulation that would promulgate new aviation
			 user fees not specifically authorized by law after the date of the
			 enactment of this Act: Provided further, That there may be credited to this appropriation as offsetting collections funds received from
			 States, counties, municipalities, foreign authorities, other public
			 authorities, and private sources for expenses incurred in the provision of
			 agency services, including receipts for the maintenance and operation of
			 air navigation facilities, and for issuance, renewal or modification of
			 certificates, including airman, aircraft, and repair station certificates,
			 or for tests related thereto, or for processing major repair or alteration
			 forms: Provided further, That of the funds appropriated under this heading, not less than $140,000,000 shall be for the
			 contract tower program, of which $9,500,000 is for the contract tower cost
			 share program: Provided further, That none of the funds in this Act for aeronautical charting and cartography are available for
			 activities conducted by, or coordinated through, the Working Capital Fund.
				Facilities and equipment
				(airport and airway trust fund)For necessary expenses, not otherwise provided for, for acquisition, establishment, technical
			 support services, improvement by contract or purchase, and hire of
			 national airspace systems and experimental facilities and equipment, as
			 authorized under part A of subtitle VII of title 49, United States Code,
			 including initial acquisition of necessary sites by lease or grant;
			 engineering and service testing, including construction of test facilities
			 and acquisition of necessary sites by lease or grant; construction and
			 furnishing of quarters and related accommodations for officers and
			 employees of the Federal Aviation Administration stationed at remote
			 localities where such accommodations are not available; and the purchase,
			 lease, or transfer of aircraft from funds available under this heading,
			 including aircraft for aviation regulation and certification; to be
			 derived from the Airport and Airway Trust Fund, $2,600,000,000, of which
			 $463,000,000 shall remain available until September 30, 2015, and
			 $2,137,000,000 shall remain available until September 30, 2017: Provided, That there may be credited to this appropriation funds received from States, counties,
			 municipalities, other public authorities, and private sources, for
			 expenses incurred in the establishment, improvement, and modernization of
			 national airspace systems: Provided further, That upon initial submission to the Congress of the fiscal year 2016 President's budget, the
			 Secretary of Transportation shall transmit to the Congress a comprehensive
			 capital investment plan for the Federal Aviation Administration which
			 includes funding for each budget line item for fiscal years 2016 through
			 2020, with total funding for each year of the plan constrained to the
			 funding targets for those years as estimated and approved by the Office of
			 Management and Budget.
				Research, engineering, and development
				(airport and airway trust fund)For necessary expenses, not otherwise provided for, for research, engineering, and development, as
			 authorized under part A of subtitle VII of title 49, United States Code,
			 including construction of experimental facilities and acquisition of
			 necessary sites by lease or grant, $156,750,000, to be derived from the
			 Airport and Airway Trust Fund and to remain available until September 30,
			 2017: Provided, That there may be credited to this appropriation as offsetting collections, funds received from
			 States, counties, municipalities, other public authorities, and private
			 sources, which shall be available for expenses incurred for research,
			 engineering, and development.
				Grants-in-aid for airports
				(liquidation of contract authorization)
				(limitation on obligations)
				(airport and airway trust fund)
				(including transfer of funds)For liquidation of obligations incurred for grants-in-aid for airport planning and development, and
			 noise compatibility planning and programs as authorized under subchapter I
			 of chapter 471 and subchapter I of chapter 475 of title 49, United States Code, and under other law authorizing such obligations; for
			 procurement, installation, and commissioning of runway incursion
			 prevention devices and systems at airports of such title; for grants
			 authorized under section 41743 of title 49, United States Code; and for inspection activities and administration of airport
			 safety programs, including those related to airport operating certificates
			 under section 44706 of title 49, United States Code, $3,200,000,000, to be derived from the Airport and Airway Trust
			 Fund and to remain available until expended: Provided, That none of the funds under this heading shall be available for the planning or execution of
			 programs the obligations for which are in excess of $3,350,000,000 in
			 fiscal year 2015, notwithstanding section 47117(g) of title 49, United States Code: Provided further, That none of the funds under this heading shall be available for the replacement of baggage
			 conveyor systems, reconfiguration of terminal baggage areas, or other
			 airport improvements that are necessary to install bulk explosive
			 detection systems: Provided further, That notwithstanding any other provision of law, of funds limited under this heading, not more
			 than $107,100,000 shall be obligated for administration, not less than
			 $15,000,000 shall be available for the Airport Cooperative Research
			 Program, not less than $29,750,000 shall be available for Airport
			 Technology Research, and $3,000,000, to remain available until expended,
			 shall be available and transferred to Office of the Secretary, Salaries and Expenses to carry out the Small Community Air Service Development Program.
				(cancellation)Of the amounts authorized under sections 48103 and 48112 of Title 49, United States Code,
			 $260,000,000 are hereby permanently cancelled from amounts authorized for
			 the fiscal year ending September 30, 2015 and prior years.
				Administrative provisions—federal aviation administration
				110.None of the funds in this Act may be used to compensate in excess of 600 technical staff-years
			 under the federally funded research and development center contract
			 between the Federal Aviation Administration and the Center for Advanced
			 Aviation Systems Development during fiscal year 2015.
			111.None of the funds in this Act shall be used to pursue or adopt guidelines or regulations requiring
			 airport sponsors to provide to the Federal Aviation Administration without
			 cost building construction, maintenance, utilities and expenses, or space
			 in airport sponsor-owned buildings for services relating to air traffic
			 control, air navigation, or weather reporting: Provided, That the prohibition of funds in this section does not apply to negotiations between the agency
			 and airport sponsors to achieve agreement on below-market rates for these items or to grant assurances that require airport sponsors to provide land without
			 cost to the FAA for air traffic control facilities.
			112.The Administrator of the Federal Aviation Administration may reimburse amounts made available to
			 satisfy 49 U.S.C. 41742(a)(1) from fees credited under 49 U.S.C. 45303 and any amount remaining in such account at the close of
			 that fiscal year may be made available to satisfy section 41742(a)(1) for
			 the subsequent fiscal year.
			113.Amounts collected under section 40113(e) of title 49, United States Code, shall be credited to the appropriation current at the time of
			 collection, to be merged with and available for the same purposes of such
			 appropriation.
			114.None of the funds in this Act shall be available for paying premium pay under subsection 5546(a) of title 5, United States Code, to any Federal Aviation Administration employee unless such
			 employee actually performed work during the time corresponding to such
			 premium pay.
			115.None of the funds in this Act may be obligated or expended for an employee of the Federal Aviation
			 Administration to purchase a store gift card or gift certificate through
			 use of a Government-issued credit card.
			116.None of the funds in this Act may be obligated or expended for retention bonuses for an employee of
			 the Federal Aviation Administration without the prior written approval of
			 the Assistant Secretary for Administration of the Department of
			 Transportation.
			117.Notwithstanding any other provision of law, none of the funds made available under this Act or any
			 prior Act may be used to implement or to continue to implement any
			 limitation on the ability of any owner or operator of a private aircraft
			 to obtain, upon a request to the Administrator of the Federal Aviation
			 Administration, a blocking of that owner's or operator's aircraft
			 registration number from any display of the Federal Aviation
			 Administration's Aircraft Situational Display to Industry data that is
			 made available to the public, except data made available to a Government
			 agency, for the noncommercial flights of that owner or operator.
			118.None of the funds in this Act shall be available for salaries and expenses of more than 9 political
			 and Presidential appointees in the Federal Aviation Administration.
			119.None of the funds made available under this Act may be used to increase fees pursuant to section 44721 of title 49, United States Code, until the FAA provides to the House and Senate Committees on
			 Appropriations the report related to aeronautical navigation products
			 referred to in the explanatory statement described in section 4 of the
			 Consolidated Appropriations Act, 2014.
			119A.None of the funds appropriated or limited by this Act may be used to change weight restrictions or
			 prior permission rules at Teterboro airport in Teterboro, New Jersey.
				Federal highway administrationLimitation on administrative expenses(highway trust fund)(including transfer of funds)Contingent upon reauthorization, not to exceed $426,100,000, together with advances and
			 reimbursements received by the Federal Highway Administration, shall be
			 paid in accordance with law from appropriations made available by this Act
			 to the Federal Highway Administration for necessary expenses for
			 administration and operation. In addition, not to exceed $3,248,000 shall
			 be paid from appropriations made available by this Act and transferred to
			 the Appalachian Regional Commission in accordance with section 104 of title 23, United States Code.
				Federal-aid highways(limitation on obligations)
				(highway trust fund)Contingent upon reauthorization, funds available for the implementation or execution of programs of
			 Federal-aid Highways and highway safety construction programs authorized
			 under titles 23 and 49, United States Code, and the provisions of Public Law 112–141 shall not exceed total obligations of $40,256,000,000 for fiscal year 2015: Provided, That the Secretary may collect and spend fees, as authorized by title 23, United States Code, to
			 cover the costs of services of expert firms, including counsel, in the
			 field of municipal and project finance to assist in the underwriting and
			 servicing of Federal credit instruments and all or a portion of the costs
			 to the Federal Government of servicing such credit instruments: Provided further, That such fees are available until expended to pay for such costs: Provided further, That such amounts are in addition to administrative expenses that are also available for such
			 purpose, and are not subject to any obligation limitation or the
			 limitation on administrative expenses under section 608 of title 23, United States Code.
				(liquidation of contract authorization)
				(highway trust fund)Contingent upon reauthorization, for the payment of obligations incurred in carrying out
			 Federal-aid Highways and highway safety construction programs authorized
			 under title 23, United States Code, $40,995,000,000, derived from the
			 Highway Trust Fund (other than the Mass Transit Account), to remain
			 available until expended.
				Administrative provisions—federal highway administration
				120.Contingent upon reauthorization:
				(a)For fiscal year 2015, the Secretary of Transportation shall—
					(1)not distribute from the obligation limitation for Federal-aid Highways—
						(A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and
						(B)amounts authorized for the Bureau of Transportation Statistics;
						(2)not distribute an amount from the obligation limitation for Federal-aid Highways that is equal to
			 the unobligated balance of amounts—
						(A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid
			 Highways and highway safety construction programs for previous fiscal
			 years the funds for which are allocated by the Secretary (or apportioned
			 by the Secretary under section 202 or 204 of title 23, United States Code); and
						(B)for which obligation limitation was provided in a previous fiscal year;
						(3)determine the proportion that—
						(A)the obligation limitation for Federal-aid Highways, less the aggregate of amounts not distributed
			 under paragraphs (1) and (2) of this subsection; bears to
						(B)the total of the sums authorized to be appropriated for the Federal-aid Highways and highway safety
			 construction programs (other than sums authorized to be appropriated for
			 provisions of law described in paragraphs (1) through (12) of subsection
			 (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(13) for such
			 fiscal year), less the aggregate of the amounts not distributed under
			 paragraphs (1) and (2) of this subsection;
						(4)distribute the obligation limitation for Federal-aid Highways, less the aggregate amounts not
			 distributed under paragraphs (1) and (2), for each of the programs (other
			 than programs to which paragraph (1) applies) that are allocated by the
			 Secretary under the Moving Ahead for Progress in the 21st Century Act and
			 title 23, United States Code, or apportioned by the Secretary under
			 sections 202 or 204 of that title, by multiplying—
						(A)the proportion determined under paragraph (3); by
						(B)the amounts authorized to be appropriated for each such program for such fiscal year; and
						(5)distribute the obligation limitation for Federal-aid Highways, less the aggregate amounts not
			 distributed under paragraphs (1) and (2) and the amounts distributed under
			 paragraph (4), for Federal-aid Highways and highway safety construction
			 programs that are apportioned by the Secretary under title 23, United
			 States Code (other than the amounts apportioned for the National Highway
			 Performance Program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(13) and
			 the amounts apportioned under sections 202 and 204 of that title) in the
			 proportion that—
						(A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United
			 States Code, to each State for such fiscal year; bears to
						(B)the total of the amounts authorized to be appropriated for the programs that are apportioned under
			 title 23, United States Code, to all States for such fiscal year.
						(b)Exceptions From Obligation LimitationThe obligation limitation for Federal-aid Highways shall not apply to obligations under or for—
					(1)section 125 of title 23, United States Code;
					(2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714);
					(3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701);
					(4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96
			 Stat. 2119);
					(5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation
			 Assistance Act of 1987 (101 Stat. 198);
					(6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105
			 Stat. 2027);
					(7)section 157 of title 23, United States Code (as in effect on June 8, 1998);
					(8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an
			 amount equal to $639,000,000 for each of those fiscal years);
					(9)Federal-aid Highways programs for which obligation authority was made available under the
			 Transportation Equity Act for the 21st Century (112 Stat. 107) or
			 subsequent Acts for multiple years or to remain available until expended,
			 but only to the extent that the obligation authority has not lapsed or
			 been used;
					(10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an
			 amount equal to $639,000,000 for each of those fiscal years);
					(11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not
			 subject to a limitation on obligations at the time at which the funds were
			 initially made available for obligation; and
					(12)section 119 of title 23, United States Code (as in effect for fiscal years 2013 and 2014, but only in an
			 amount equal to $639,000,000 for each of those fiscal years); and
					(13)section 119 of title 23, United States Code (but, for fiscal year 2015, only in an amount equal to
			 $639,000,000).
					(c)Redistribution of Unused Obligation AuthorityNotwithstanding subsection (a), the Secretary shall, after August 1 of such fiscal year—
					(1)revise a distribution of the obligation limitation made available under subsection (a) if an amount
			 distributed cannot be obligated during that fiscal year; and
					(2)redistribute sufficient amounts to those States able to obligate amounts in addition to those
			 previously distributed during that fiscal year, giving priority to those
			 States having large unobligated balances of funds apportioned under
			 sections 144 (as in effect on the day before the date of enactment of Public Law 112–141) and 104 of title 23, United States Code.
					(d)Applicability of Obligation Limitations to Transportation Research Programs
					(1)In generalExcept as provided in paragraph (2), the obligation limitation for Federal-aid Highways shall apply
			 to contract authority for transportation research programs carried out
			 under—
						(A)chapter 5 of title 23, United States Code; and
						(B)division E of the Moving Ahead for Progress in the 21st Century Act.
						(2)ExceptionObligation authority made available under paragraph (1) shall—
						(A)remain available for a period of 4 fiscal years; and
						(B)be in addition to the amount of any limitation imposed on obligations for Federal-aid Highways and
			 highway safety construction programs for future fiscal years.
						(e)Redistribution of Certain Authorized Funds
					(1)In generalNot later than 30 days after the date of distribution of obligation limitation under subsection
			 (a), the Secretary shall distribute to the States any funds (excluding
			 funds authorized for the program under section 202 of title 23, United States Code) that—
						(A)are authorized to be appropriated for such fiscal year for Federal-aid Highways programs; and
						(B)the Secretary determines will not be allocated to the States (or will not be apportioned to the
			 States under section 204 of title 23, United States Code), and will not be available for obligation, for such fiscal year
			 because of the imposition of any obligation limitation for such fiscal
			 year.
						(2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of
			 obligation authority under subsection (a)(5).
					(3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code.
					121.Notwithstanding 31 U.S.C. 3302, funds received by the Bureau of Transportation Statistics from the sale of data products, for
			 necessary expenses incurred pursuant to chapter 63 of title 49, United States Code, may be credited to the Federal-aid Highways account for the
			 purpose of reimbursing the Bureau for such expenses: Provided, That such funds shall be subject to the obligation limitation for Federal-aid Highways and
			 highway safety construction programs.
			122.Not less than 15 days prior to waiving, under his or her statutory authority, any Buy America
			 requirement for Federal-aid Highways projects, the Secretary of
			 Transportation shall make an informal public notice and comment
			 opportunity on the intent to issue such waiver and the reasons therefor: Provided, That the Secretary shall provide an annual report to the House and Senate Committees on
			 Appropriations on any waivers granted under the Buy America requirements.
			123.
				(a)In GeneralExcept as provided in subsection (b), none of the funds made available, limited, or otherwise
			 affected by this Act shall be used to approve or otherwise authorize the
			 imposition of any toll on any segment of highway located on the
			 Federal-aid system in the State of Texas that—
					(1)as of the date of enactment of this Act, is not tolled;
					(2)is constructed with Federal assistance provided under title 23, United States Code; and
					(3)is in actual operation as of the date of enactment of this Act.
					(b)Exceptions
					(1)Number of toll lanesSubsection (a) shall not apply to any segment of highway on the Federal-aid system described in
			 that subsection that, as of the date on which a toll is imposed on the
			 segment, will have the same number of nontoll lanes as were in existence
			 prior to that date.
					(2)High-occupancy vehicle lanesA high-occupancy vehicle lane that is converted to a toll lane shall not be subject to this
			 section, and shall not be considered to be a nontoll lane for purposes of
			 determining whether a highway will have fewer nontoll lanes than prior to
			 the date of imposition of the toll, if—
						(A)high-occupancy vehicles occupied by the number of passengers specified by the entity operating the
			 toll lane may use the toll lane without paying a toll, unless otherwise
			 specified by the appropriate county, town, municipal or other local
			 government entity, or public toll road or transit authority; or
						(B)each high-occupancy vehicle lane that was converted to a toll lane was constructed as a temporary
			 lane to be replaced by a toll lane under a plan approved by the
			 appropriate county, town, municipal or other local government entity, or
			 public toll road or transit authority.
						124.None of the funds in this Act to the Department of Transportation may be used to provide credit
			 assistance unless not less than 3 days before any application approval to
			 provide credit assistance under sections 603 and 604 of title 23, United States Code, the Secretary of Transportation provides notification in writing
			 to the following committees: the House and Senate Committees on
			 Appropriations; the Committee on Environment and Public Works and the
			 Committee on Banking, Housing and Urban Affairs of the Senate; and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives: Provided, That such notification shall include, but not be limited to, the name of the project sponsor; a
			 description of the project; whether credit assistance will be provided as
			 a direct loan, loan guarantee, or line of credit; and the amount of credit
			 assistance.
			125.Section 127 of title 23, United States Code, is amended by adding at the end the following:
				
					(j)Operation of vehicles on certain other Wisconsin highwaysIf any segment of the United States Route 41 corridor, as described in section 1105(c)(57) of the
			 Intermodal Surface Transportation Efficiency Act of 1991, is designated as
			 a route on the Interstate System, a vehicle that could operate legally on
			 that segment before the date of such designation may continue to operate
			 on that segment, without regard to any requirement under subsection (a).
					(k)Longer combination vehicles in IdahoNo limit or other prohibition under this section, except as provided in this subsection, applies to
			 a longer combination vehicle operating on a segment of the Interstate
			 System in Idaho if such vehicle—
						(1)has a gross vehicle weight of 129,000 pounds or less;
						(2)complies with the single axle, tandem axle, and bridge formula limits set forth in subsection (a);
			 and
						(3)is authorized to operate on such segment under Idaho State law.
						(l)Operation of vehicles on certain Mississippi highwaysIf any segment of United States Route 78 in Mississippi from mile marker 0 to mile marker 113 is
			 designated as part of the Interstate System, no limit established under
			 this section may apply to that segment with respect to the operation of
			 any vehicle that could have legally operated on that segment before such
			 designation..
				Federal motor carrier safety administrationMotor carrier safety operations and programs(liquidation of contract authorization)(limitation on obligations)(highway trust fund)Contingent upon reauthorization, for payment of obligations incurred in the implementation,
			 execution and administration of motor carrier safety operations and
			 programs pursuant to section 31104(i) of title 49, United States Code, and sections 4127 and 4134 of Public Law 109–59, as amended by Public Law 112–141, $259,000,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account),
			 together with advances and reimbursements received by the Federal Motor
			 Carrier Safety Administration, the sum of which shall remain available
			 until expended: Provided, That funds available for implementation, execution or administration of motor carrier safety
			 operations and programs authorized under title 49, United States Code,
			 shall not exceed total obligations of $259,000,000 for Motor Carrier Safety Operations and Programs for fiscal year 2015, of which $9,000,000, to remain available for obligation until September 30,
			 2017, is for the research and technology program, and of which $1,000,000
			 shall be available for commercial motor vehicle operator's grants to carry
			 out section 4134 of Public Law 109–59, and of which $34,545,000, to remain available for obligation until September 30, 2017, is for
			 information management.Motor carrier safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)Contingent upon reauthorization, for payment of obligations incurred in carrying out sections
			 31102, 31104(a), 31106, 31107, 31109, 31309, 31313 of title 49, United
			 States Code, and sections 4126 and 4128 of Public Law 109–59, as amended by Public Law 112–141, $313,000,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and
			 to remain available until expended: Provided, That funds available for the implementation or execution of motor carrier safety programs shall
			 not exceed total obligations of $313,000,000 in fiscal year 2015 for Motor Carrier Safety Grants; of which $218,000,000 shall be available for the motor carrier safety assistance program,
			 $30,000,000 shall be available for the commercial driver's license
			 improvements program, $32,000,000 shall be available for border
			 enforcement grants, $5,000,000 shall be available for the performance and
			 registration information system management program, $25,000,000 shall be
			 available for the commercial vehicle information systems and networks
			 deployment program, and $3,000,000 shall be available for the safety data
			 improvement program: Provided further, That, of the funds made available herein for the motor carrier safety assistance program,
			 $32,000,000 shall be available for audits of new entrant motor carriers.Administrative provisions—federal motor carrier safety administration
				130.Funds appropriated or limited in this Act shall be subject to the terms and conditions stipulated
			 in section 350 of Public Law 107–87 and section 6901 of Public Law 110–28.
			131.The Federal Motor Carrier Safety Administration shall send notice of 49 CFR section 385.308
			 violations by certified mail, registered mail, or another manner of
			 delivery, which records the receipt of the notice by the persons
			 responsible for the violations.National highway traffic safety administrationOperations and researchFor expenses necessary to discharge the functions of the Secretary, with respect to traffic and
			 highway safety authorized under chapter 301 and part C of subtitle VI of
			 title 49, United States Code, $134,000,000, of which $22,500,000 shall
			 remain available through September 30, 2016.Operations and research(liquidation of contract authorization)(limitation on obligations)(highway trust fund)Contingent upon reauthorization, for payment of obligations incurred in carrying out the provisions
			 of 23 U.S.C. 403, and chapter 303 of title 49, United States Code, $128,500,000, to be derived from the Highway Trust Fund (other
			 than the Mass Transit Account) and to remain available until expended: Provided, That none of the funds in this Act shall be available for the planning or execution of programs
			 the total obligations for which, in fiscal year 2015, are in excess of
			 $128,500,000, of which $123,500,000 shall be for programs authorized under
			 23 U.S.C. 403 and $5,000,000 shall be for the National Driver Register
			 authorized under chapter 303 of title 49, United States Code: Provided further, That within the $123,500,000 obligation limitation for operations and research, $22,500,000 shall
			 remain available until September 30, 2016, and shall be in addition to the
			 amount of any limitation imposed on obligations for future years: Provided further, That $10,000,000 of the total obligation limitation for operations and research in fiscal year
			 2015 shall be applied toward unobligated balances of contract authority
			 provided in prior Acts for carrying out the provisions of 23 U.S.C. 403, and chapter 303 of title 49, United States Code.Highway traffic safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)Contingent upon reauthorization, for payment of obligations incurred in carrying out provisions of
			 23 U.S.C. 402 and 405, section 2009 of Public Law 109–59, as amended by Public Law 112–141, and section 31101(a)(6) of Public Law 112–141, to remain available until expended, $561,500,000, to be derived from the Highway Trust Fund
			 (other than the Mass Transit Account): Provided, That none of the funds in this Act shall be available for the planning or execution of programs
			 the total obligations for which, in fiscal year 2015, are in excess of
			 $561,500,000 for programs authorized under 23 U.S.C. 402 and 405, section
			 2009 of Public Law 109–59, as amended by Public Law 112–141, and section 31101(a)(6) of Public Law 112–141, of which $235,000,000 shall be for Highway Safety Programs under 23 U.S.C. 402; $272,000,000 shall be for National Priority Safety Programs under 23 U.S.C. 405; $29,000,000 shall be for High Visibility Enforcement Program under section 2009 of Public Law 109–59, as amended by Public Law 112–141; $25,500,000 shall be for Administrative Expenses under section 31101(a)(6) of Public Law 112–141: Provided further, That none of these funds shall be used for construction, rehabilitation, or remodeling costs, or
			 for office furnishings and fixtures for State, local or private buildings
			 or structures: Provided further, That not to exceed $500,000 of the funds made available for National Priority Safety Programs under 23 U.S.C. 405 for Impaired Driving Countermeasures (as described in subsection (d) of that section) shall be available for technical assistance to
			 the States: Provided further, That with respect to the Transfers provision under 23 U.S.C. 405(a)(1)(G), any amounts transferred to increase the amounts made available under section 402 shall include
			 the obligation authority for such amounts: Provided further, That the Administrator shall notify the House and Senate Committees on Appropriations of any
			 exercise of the authority granted under the previous proviso or under 23 U.S.C. 405(a)(1)(G) within 60 days.Administrative provisions—national highway traffic safety administration
				140.Contingent upon reauthorization, an additional $130,000 shall be made available to the National
			 Highway Traffic Safety Administration, out of the amount limited for section 402 of title 23, United States Code, to pay for travel and related expenses for State management
			 reviews and to pay for core competency development training and related
			 expenses for highway safety staff.
			141.The limitations on obligations for the programs of the National Highway Traffic Safety
			 Administration set in this Act shall not apply to obligations for which
			 obligation authority was made available in previous public laws but only
			 to the extent that the obligation authority has not lapsed or been used.
			142.None of the funds in this Act shall be used to implement section 404 of title 23, United States Code.Federal railroad administration
				Safety and operationsFor necessary expenses of the Federal Railroad Administration, not otherwise provided for,
			 $185,250,000, of which $12,400,000 shall remain available until expended.
				Railroad research and developmentFor necessary expenses for railroad research and development, $35,250,000, to remain available
			 until expended.
				Railroad rehabilitation and improvement financing programThe Secretary of Transportation is authorized to issue direct loans and loan guarantees pursuant to
			 sections 501 through 504 of the Railroad Revitalization and Regulatory
			 Reform Act of 1976 (Public Law 94–210), as amended, such authority to exist as long as any such direct loan or loan guarantee is
			 outstanding: Provided, That, pursuant to section 502 of such Act, as amended, no new direct loans or loan guarantee
			 commitments shall be made using Federal funds for the credit risk premium
			 during fiscal year 2015: Provided further,
						That no new direct loans or loan guarantee commitments made under the Railroad Rehabilitation and
			 Improvement Financing Program in fiscal year 2015 shall cause the total
			 principal amount of direct loans and loan guarantees committed under the
			 Railroad Rehabilitation and Improvement Financing Program to projects in a
			 single state to exceed $5,600,000,000.Operating grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make quarterly grants to the National Railroad
			 Passenger Corporation, in amounts based on the Secretary's assessment of
			 the Corporation's seasonal cash flow requirements, for the operation of
			 intercity passenger rail, as authorized by section 101 of the Passenger
			 Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432), $340,000,000, to remain available until expended: Provided, That the amounts available under this paragraph shall be available for the Secretary to approve
			 funding to cover operating losses for the Corporation only after receiving
			 and reviewing a grant request for each specific train route: Provided further, That each such grant request shall be accompanied by a detailed financial analysis, revenue
			 projection, and capital expenditure projection justifying the Federal
			 support to the Secretary's satisfaction: Provided further, That not later than 60 days after enactment of this Act, the Corporation shall transmit, in
			 electronic format, to the Secretary and the House and Senate Committees on
			 Appropriations the annual budget, business plan, the 5-Year Financial Plan
			 for fiscal year 2015 required under section 204 of the Passenger Rail
			 Investment and Improvement Act of 2008 and the comprehensive fleet plan
			 for all Amtrak rolling stock: Provided further, That the budget, business plan and the 5-Year Financial Plan shall include annual information on
			 the maintenance, refurbishment, replacement, and expansion for all Amtrak
			 rolling stock consistent with the comprehensive fleet plan: Provided further, That the Corporation shall provide monthly performance reports in an electronic format which shall
			 describe the work completed to date, any changes to the business plan, and
			 the reasons for such changes as well as progress against the milestones
			 and target dates of the 2012 performance improvement plan: Provided further, That the Corporation's budget, business plan, 5-Year Financial Plan, semiannual reports, monthly
			 reports, comprehensive fleet plan and all supplemental reports or plans
			 comply with requirements in Public Law 112–55: Provided further, That none of the funds provided in this Act may be used to support any route on which Amtrak
			 offers a discounted fare of more than 50 percent off the normal peak fare: Provided further, That the preceding proviso does not apply to routes where the operating loss as a result of the
			 discount is covered by a State and the State participates in the setting
			 of fares.Capital and debt service grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger
			 Corporation for capital investments as authorized by section 101(c), 102,
			 and 219(b) of the Passenger Rail Investment and Improvement Act of 2008
			 (division B of Public Law 110–432), $850,000,000, to remain available until expended, of which not to exceed $150,000,000 shall be
			 for debt service obligations as authorized by section 102 of such Act: Provided, That of the amounts made available under this heading, not less than $50,000,000 shall be made
			 available to bring Amtrak-served facilities and stations into compliance
			 with the Americans with Disabilities Act: Provided further, That after an initial distribution of up to $200,000,000, which shall be used by the Corporation
			 as a working capital account, all remaining funds shall be provided to the
			 Corporation only on a reimbursable basis: Provided further, That of the amounts made available under this heading, up to $20,000,000 may be used by the
			 Secretary to subsidize operating losses of the Corporation should the
			 funds provided under the heading Operating Grants to the National Railroad Passenger Corporation be insufficient to meet operational costs for fiscal year 2015: Provided further, That the Secretary may retain up to one-half of 1 percent of the funds provided under this
			 heading to fund the costs of project management and oversight of
			 activities authorized by subsections 101(a) and 101(c) of division B of Public Law 110–432: Provided further, That the Secretary shall approve funding for capital expenditures, including advance purchase
			 orders of materials, for the Corporation only after receiving and
			 reviewing a grant request for each specific capital project justifying the
			 Federal support to the Secretary's satisfaction: Provided further, That except as otherwise provided herein, none of the funds under this heading may be used to
			 subsidize operating losses of the Corporation: Provided further, That none of the funds under this heading may be used for capital projects not approved by the
			 Secretary of Transportation or on the Corporation's fiscal year 2015
			 business plan: Provided further, That in addition to the project management oversight funds authorized under section 101(d) of
			 division B of Public Law 110–432, the Secretary may retain up to an additional $5,000,000 of the funds provided under this heading
			 to fund expenses associated with implementing section 212 of division B of Public Law 110–432, including the amendments made by section 212 to section 24905 of title 49, United States Code.Administrative provisions—federal railroad administration
				150.The Secretary of Transportation may receive and expend cash, or receive and utilize spare parts and
			 similar items, from non-United States Government sources to repair damages
			 to or replace United States Government owned automated track inspection
			 cars and equipment as a result of third-party liability for such damages,
			 and any amounts collected under this section shall be credited directly to
			 the Safety and Operations account of the Federal Railroad Administration,
			 and shall remain available until expended for the repair, operation and
			 maintenance of automated track inspection cars and equipment in connection
			 with the automated track inspection program.
			151.Notwithstanding any other provision of law, rule or regulation, the Secretary of Transportation is
			 authorized to allow the issuer of any preferred stock heretofore sold to
			 the Department to redeem or repurchase such stock upon the payment to the
			 Department of an amount to be determined by the Secretary.
			152.None of the funds provided to the National Railroad Passenger Corporation may be used to fund any
			 overtime costs in excess of $35,000 for any individual employee: Provided, That the president of Amtrak may waive the cap set in the previous proviso for specific employees
			 when the president of Amtrak determines such a cap poses a risk to the
			 safety and operational efficiency of the system: Provided further, That Amtrak shall notify the House and Senate Committees on Appropriations each quarter of the
			 calendar year on waivers granted to employees and amounts paid above the
			 cap for each month within such quarter and provide documentation of the
			 specific activities of each employee during his or her paid overtime in
			 excess of $35,000 and how the work resulted in increased safety or
			 operational efficiencies: Provided further, That the president of Amtrak shall certify the documentation in the previous proviso is accurate
			 and correct: Provided further, That Amtrak shall provide to the House and Senate Committees on Appropriations by March 1, 2015, a
			 summary of all overtime payments incurred by the Corporation for 2014 and
			 the two prior calendar years: Provided further, That such summary shall include the total number of employees that received waivers and the total
			 overtime payments the Corporation paid to those employees receiving
			 waivers for each month for 2014 and for the two prior calendar years.
				Federal transit administration
				Administrative expensesFor necessary administrative expenses of the Federal Transit Administration's programs authorized
			 by chapter 53 of title 49, United States Code, $103,000,000 (reduced by $2,000,000) (reduced by $500,000), of
			 which not more than $4,000,000 shall be available to carry out the
			 provisions of 49 U.S.C. 5329 and not less than $1,000,000 shall be
			 available to carry out the provisions of 49 U.S.C. 5326: Provided, That none of the funds provided or limited in this Act may be used to create a permanent office
			 of transit security under this heading: Provided further, That upon submission to the Congress of the fiscal year 2016 President's budget, the Secretary of
			 Transportation shall transmit to Congress the annual report on New Starts,
			 including proposed allocations for fiscal year 2016.
				Transit formula grants
				(liquidation of contract authorization)
				(limitation on obligations)
				(highway trust fund)Contingent upon enactment of multi-year surface transportation authorization legislation, for
			 payment of obligations incurred in the Federal Public Transportation
			 Assistance Program in this account, and for payment of obligations
			 incurred in carrying out the provisions of 49 U.S.C. 5305, 5307, 5310, 5311, 5318, 5322(d), 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by Public Law 112–141; and section 20005(b) of Public Law 112–141, as amended, $9,500,000,000, to be derived from the Mass Transit Account of the Highway Trust Fund
			 and to remain available until expended: Provided, That funds available for the implementation or execution of programs authorized under 49 U.S.C. 5305, 5307, 5310, 5311, 5318, 5322(d), 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by Public Law 112–141, and section 20005(b) of Public Law 112–141, shall not exceed total obligations of $8,595,000,000 in fiscal year 2015.Transit researchFor necessary expenses to carry out 49 U.S.C. 5312 and 5313, $15,000,000, to remain available until
			 expended: Provided, That $14,000,000 shall be for activities authorized under 49 U.S.C. 5312 and $1,000,000 shall be
			 for activities authorized under 49 U.S.C. 5313.Technical assistance and trainingFor necessary expenses to carry out 49 U.S.C. 5314 and 5322(a), (b) and (e), $3,000,000 (increased
			 by $2,000,000), to remain available until expended: Provided, That $2,000,000 (increased by $2,000,000) shall be for activities authorized under 49 U.S.C. 5314
			 and $1,000,000 shall be for activities authorized under 49 U.S.C. 5322(a), (b) and (e).
				Capital investment grants(including rescission of funds)For necessary expenses to carry out 49 U.S.C. 5309, $1,691,000,000, to remain available until expended: Provided, That of the unobligated balances made available under this heading in division L of Public Law 113–76, $65,000,000 is hereby rescinded.Grants to the washington metropolitan area transit authorityFor grants to the Washington Metropolitan Area Transit Authority as authorized under section 601 of
			 division B of Public Law 110–432, $150,000,000, to remain available until expended: Provided, That the Secretary shall approve grants for capital and preventive maintenance expenditures for
			 the Washington Metropolitan Area Transit Authority only after receiving
			 and reviewing a request for each specific project: Provided further, That, prior to approving such grants, the Secretary shall determine that the Washington
			 Metropolitan Area Transit Authority has placed the highest priority on
			 those investments that will improve the safety of the system: Provided further, That the Secretary, in order to ensure safety throughout the rail system, may waive the
			 requirements of section 601(e)(1) of title VI of Public Law 110–432 (112 Stat. 4968).
				Administrative provisions—federal transit administration(including rescissions)
				160.The limitations on obligations for the programs of the Federal Transit Administration shall not
			 apply to any authority under 49 U.S.C. 5338, previously made available for obligation, or to any other authority previously made available for
			 obligation.
			161.Notwithstanding any other provision of law, funds appropriated or limited by this Act under the
			 heading Fixed Guideway Capital Investment of the Federal Transit Administration for projects specified in this Act or identified in reports
			 accompanying this Act not obligated by September 30, 2019, and other
			 recoveries, shall be directed to projects eligible to use the funds for
			 the purposes for which they were originally provided.
			162.Notwithstanding any other provision of law, any funds appropriated before October 1, 2014, under
			 any section of chapter 53 of title 49, United States Code, that remain available for expenditure, may be transferred to and
			 administered under the most recent appropriation heading for any such
			 section.
			163.For purposes of applying the project justification and local financial commitment criteria of 49 U.S.C. 5309(d) to a New Starts project, the Secretary may consider the costs and ridership of any connected
			 project in an instance in which private parties are making significant
			 financial contributions to the construction of the connected project;
			 additionally, the Secretary may consider the significant financial
			 contributions of private parties to the connected project in calculating
			 the non-Federal share of net capital project costs for the New Starts
			 project.
			164.Notwithstanding any other provision of law, none of the funds made available in this Act shall be
			 used to enter into a full funding grant agreement for a project with a New
			 Starts share greater than 50 percent.
			165.None of the funds in this or any other Act may be available to advance in any way a new light or
			 heavy rail project towards a full funding grant agreement as defined by 49
			 U.S.C. 5309 for the Metropolitan Transit Authority of Harris County, Texas
			 if the proposed capital project is constructed on or planned to be
			 constructed on Richmond Avenue west of South Shepherd Drive or on Post Oak
			 Boulevard north of Richmond Avenue in Houston, Texas.
			166.Unobligated and recovered fiscal year 2010 through 2012 funds that were made available to carry out
			 49 U.S.C. 5339 shall be available to carry out 49 U.S.C. 5309, as amended by Public Law 112–141, subject to the terms and conditions required under such section.
				Saint lawrence seaway development corporationThe Saint Lawrence Seaway Development Corporation is hereby authorized to make such expenditures,
			 within the limits of funds and borrowing authority available to the
			 Corporation, and in accord with law, and to make such contracts and
			 commitments without regard to fiscal year limitations as provided by
			 section 104 of the Government Corporation Control Act, as amended, as may
			 be necessary in carrying out the programs set forth in the Corporation's
			 budget for the current fiscal year.Operations and maintenance
				(harbor maintenance trust fund)For necessary expenses to conduct the operations, maintenance, and capital asset renewal activities
			 of those portions of the St. Lawrence Seaway owned, operated, and
			 maintained by the Saint Lawrence Seaway Development Corporation,
			 $32,500,000, to be derived from the Harbor Maintenance Trust Fund,
			 pursuant to Public Law 99–662.
				Maritime administration
				Maritime security programFor necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national
			 security needs of the United States, $166,000,000, to remain available
			 until expended.
				Operations and trainingFor necessary expenses of operations and training activities authorized by law, $132,000,000, of
			 which $11,300,000 shall remain available until expended for maintenance
			 and repair of training ships at State Maritime Academies, and of which
			 $2,400,000 shall remain available through September 30, 2016, for the
			 Student Incentive Program at State Maritime Academies, and of which
			 $1,500,000 shall remain available until expended for facilities
			 maintenance and repair, equipment, and capital improvements at the United
			 State Merchant Marine Academy: Provided, That amounts apportioned for the United States Merchant Marine Academy shall be available only
			 upon allotments made personally by the Secretary of Transportation or the
			 Assistant Secretary for Budget and Programs: Provided further, That the Superintendent, Deputy Superintendent and the Director of the Office of Resource
			 Management of the United State Merchant Marine Academy may not be
			 allotment holders for the United States Merchant Marine Academy, and the
			 Administrator of the Maritime Administration shall hold all allotments
			 made by the Secretary of Transportation or the Assistant Secretary for
			 Budget and Programs under the previous proviso: Provided further, That 50 percent of the funding made available for the United States Merchant Marine Academy under
			 this heading shall be available only after the Secretary, in consultation
			 with the Superintendent and the Maritime Administrator, completes a plan
			 detailing by program or activity how such funding will be expended at the
			 Academy, and this plan is submitted to the House and Senate Committees on
			 Appropriations.
				Ship disposalFor necessary expenses related to the disposal of obsolete vessels in the National Defense Reserve
			 Fleet of the Maritime Administration, $4,000,000, to remain available
			 until expended.
				Maritime guaranteed loan (title xi) program account(including transfer and rescission of funds)For necessary administrative expenses of the maritime guaranteed loan program, $3,100,000 shall be
			 paid to the appropriations for “Maritime Administration–Operations and
			 Training”: Provided, That of the funds made available under this heading in division L of Public Law 113–76, $29,000,000 is rescinded.
				Administrative provisions—maritime administration
				170.Notwithstanding any other provision of this Act, the Maritime Administration is authorized to
			 furnish utilities and services and make necessary repairs in connection
			 with any lease, contract, or occupancy involving Government property under
			 control of the Maritime Administration, and payments received therefor
			 shall be credited to the appropriation charged with the cost thereof: Provided, That rental payments under any such lease, contract, or occupancy for items other than such
			 utilities, services, or repairs shall be covered into the Treasury as
			 miscellaneous receipts.
			171.None of the funds available or appropriated in this Act shall be used by the United States
			 Department of Transportation or the United States Maritime Administration
			 to negotiate or otherwise execute, enter into, facilitate or perform
			 fee-for-service contracts for vessel disposal, scrapping or recycling,
			 unless there is no qualified domestic ship recycler that will pay any sum
			 of money to purchase and scrap or recycle a vessel owned, operated or
			 managed by the Maritime Administration or that is part of the National
			 Defense Reserve Fleet. Such sales offers must be consistent with the
			 solicitation and provide that the work will be performed in a timely
			 manner at a facility qualified within the meaning of section 3502 of Public Law 106–398. Nothing contained herein shall affect the Maritime Administration's authority to award contracts
			 at least cost to the Federal Government and consistent with the
			 requirements of 16 U.S.C. 5405(c), section 3502, or otherwise authorized under the Federal Acquisition Regulation.
				Pipeline and hazardous materials safety administration
				 Operational expenses
				(including transfer of funds)For necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration,
			 $21,654,000 (increased by $500,000): Provided, That $1,500,000 shall be transferred to Pipeline Safety in order to fund Pipeline Safety Information Grants to Communities as authorized under section 60130 of title 49, United States Code.
				Hazardous materials safetyFor expenses necessary to discharge the hazardous materials safety functions of the Pipeline and
			 Hazardous Materials Safety Administration, $52,000,000, of which
			 $7,000,000 shall remain available until September 30, 2017: Provided, That up to $800,000 in fees collected under 49 U.S.C. 5108(g) shall be deposited in the general fund of the Treasury as offsetting receipts: Provided further, That there may be credited to this appropriation, to be available until expended, funds received
			 from States, counties, municipalities, other public authorities, and
			 private sources for expenses incurred for training, for reports
			 publication and dissemination, and for travel expenses incurred in
			 performance of hazardous materials exemptions and approvals functions.
				Pipeline safety
				(pipeline safety fund)
				(oil spill liability trust fund)(pipeline safety design review fund)For expenses necessary to conduct the functions of the pipeline safety program, for grants-in-aid
			 to carry out a pipeline safety program, as authorized by 49 U.S.C. 60107, and to discharge the pipeline program responsibilities of the Oil Pollution Act of 1990,
			 $131,500,000, of which $19,500,000 shall be derived from the Oil Spill
			 Liability Trust Fund and shall remain available until September 30, 2017;
			 and of which $110,000,000 shall be derived from the Pipeline Safety Fund,
			 of which $54,436,000 shall remain available until September 30, 2017; and
			 of which $2,000,000, to remain available until expended, shall be derived
			 from the Pipeline Safety Design Review Fund, as authorized in 49 U.S.C. 60117(n): Provided, That not less than $1,058,000 of the funds provided under this heading shall be for the One-Call
			 state grant program.Emergency preparedness grants(emergency preparedness fund)For necessary expenses to carry out 49 U.S.C. 5128(b), $188,000, to be derived from the Emergency Preparedness Fund, to remain available until September
			 30, 2016: Provided, That not more than $28,318,000 shall be made available for obligation in fiscal year 2015 from
			 amounts made available by 49 U.S.C. 5116(i) and 5128(b)–(c): Provided further, That none of the funds made available by 49 U.S.C. 5116(i), 5128(b), or 5128(c) shall be made available for obligation by individuals other than the
			 Secretary of Transportation, or his or her designee.
				Office of inspector general
				Salaries and expensesFor necessary expenses of the Office of the Inspector General to carry out the provisions of the
			 Inspector General Act of 1978, as amended, $86,223,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties
			 specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the Department: Provided further, That the funds made available under this heading may be used to investigate, pursuant to section 41712 of title 49, United States Code: (1) unfair or deceptive practices and unfair methods of
			 competition by domestic and foreign air carriers and ticket agents; and
			 (2) the compliance of domestic and foreign air carriers with respect to
			 item (1) of this proviso: Provided further, That: (1) the Inspector General shall have the authority to audit and investigate the
			 Metropolitan Washington Airports Authority (MWAA); (2) in carrying out
			 these audits and investigations the Inspector General shall have all the
			 authorities described under section 6 of the Inspector General Act (5
			 U.S.C. App.); (3) MWAA Board Members, employees, contractors, and
			 subcontractors shall cooperate and comply with requests from the Inspector
			 General, including providing testimony and other information; (4) The
			 Inspector General shall be permitted to observe closed executive sessions
			 of the MWAA Board of Directors; (5) MWAA shall pay the expenses of the
			 Inspector General, including staff salaries and benefits and associated
			 operating costs, which shall be credited to this appropriation and remain
			 available until expended; and (6) if MWAA fails to make funds available to
			 the Inspector General within 30 days after a request for such funds is
			 received, then the Inspector General shall notify the Secretary of
			 Transportation, who shall not approve a grant for MWAA under section 47107(b) of title 49, United States Code, until such funding is made available for the Inspector General: Provided further, That hereafter funds transferred to the Office of the Inspector General through forfeiture
			 proceedings or from the Department of Justice Assets Forfeiture Fund or
			 the Department of the Treasury Forfeiture Fund, as a participating agency,
			 as an equitable share from the forfeiture of property in investigations in
			 which the Office of Inspector General participates, or through the
			 granting of a Petition for Remission or Mitigation, shall be deposited to
			 the credit of this account for law enforcement activities authorized under
			 the Inspector General Act of 1978, as amended, to remain available until
			 expended.
				Surface transportation board
				Salaries and expensesFor necessary expenses of the Surface Transportation Board, including services authorized by 5 U.S.C. 3109, $31,250,000: Provided, That notwithstanding any other provision of law, not to exceed $1,250,000 from fees established
			 by the Chairman of the Surface Transportation Board shall be credited to
			 this appropriation as offsetting collections and used for necessary and
			 authorized expenses under this heading: Provided further, That the sum herein appropriated from the general fund shall be reduced on a dollar-for-dollar
			 basis as such offsetting collections are received during fiscal year 2015,
			 to result in a final appropriation from the general fund estimated at no
			 more than $30,000,000.
				General provisions—Department of transportation
				180.During the current fiscal year, applicable appropriations to the Department of Transportation shall
			 be available for maintenance and operation of aircraft; hire of passenger
			 motor vehicles and aircraft; purchase of liability insurance for motor
			 vehicles operating in foreign countries on official department business;
			 and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902).
			181.Appropriations contained in this Act for the Department of Transportation shall be available for
			 services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for an
			 Executive Level IV.
			182.None of the funds in this Act shall be available for salaries and expenses of more than 110
			 political and Presidential appointees in the Department of Transportation: Provided, That none of the personnel covered by this provision may be assigned on temporary detail outside
			 the Department of Transportation.
			183.
				(a)No recipient of funds made available in this Act shall disseminate personal information (as defined
			 in 18 U.S.C. 2725(3)) obtained by a State department of motor vehicles in connection with a motor vehicle record as
			 defined in 18 U.S.C. 2725(1), except as provided in 18 U.S.C. 2721 for a use permitted under 18 U.S.C. 2721.
				(b)Notwithstanding subsection (a), the Secretary shall not withhold funds provided in this Act for any
			 grantee if a State is in noncompliance with this provision.
				184.Funds received by the Federal Highway Administration, Federal Transit Administration, and Federal
			 Railroad Administration from States, counties, municipalities, other
			 public authorities, and private sources for expenses incurred for training
			 may be credited respectively to the Federal Highway Administration's Federal-Aid Highways account, the Federal Transit Administration's Technical Assistance and Training account, and to the Federal Railroad Administration's Safety and Operations account, except for State rail safety inspectors participating in training pursuant to 49 U.S.C.
			 20105.
			185.None of the funds in this Act to the Department of Transportation may be used to make a loan, loan
			 guarantee, line of credit, or grant unless the Secretary of Transportation
			 notifies the House and Senate Committees on Appropriations not less than 3
			 full business days before any project competitively selected to receive a
			 discretionary grant award, any discretionary grant award, letter of
			 intent, loan commitment, loan guarantee commitment, line of credit
			 commitment, or full funding grant agreement is announced by the department
			 or its modal administrations from:
				(1)any discretionary grant or federal credit program of the Federal Highway Administration including
			 the emergency relief program;
				(2)the airport improvement program of the Federal Aviation Administration;
				(3)any program of the Federal Railroad Administration;
				(4)any program of the Federal Transit Administration other than the formula grants and fixed guideway
			 modernization programs;
				(5)any program of the Maritime Administration; or
				(6)any funding provided under the headings National Infrastructure Investments in this Act: Provided, That the Secretary gives concurrent notification to the House and Senate Committees on
			 Appropriations for any quick release of funds from the emergency relief program: Provided further, That no notification shall involve funds that are not available for obligation.
				186.Rebates, refunds, incentive payments, minor fees and other funds received by the Department of
			 Transportation from travel management centers, charge card programs, the
			 subleasing of building space, and miscellaneous sources are to be credited
			 to appropriations of the Department of Transportation and allocated to
			 elements of the Department of Transportation using fair and equitable
			 criteria and such funds shall be available until expended.
			187.Amounts made available in this or any other Act that the Secretary determines represent improper
			 payments by the Department of Transportation to a third-party contractor
			 under a financial assistance award, which are recovered pursuant to law,
			 shall be available—
				(1)to reimburse the actual expenses incurred by the Department of Transportation in recovering
			 improper payments; and
				(2)to pay contractors for services provided in recovering improper payments or contractor support in
			 the implementation of the Improper Payments Information Act of 2002: Provided, That amounts in excess of that required for paragraphs (1) and (2)—
					(A)shall be credited to and merged with the appropriation from which the improper payments were made,
			 and shall be available for the purposes and period for which such
			 appropriations are available: Provided further, That where specific project or accounting information associated with the improper payment or
			 payments is not readily available, the Secretary may credit an appropriate
			 account, which shall be available for the purposes and period associated
			 with the account so credited; or
					(B)if no such appropriation remains available, shall be deposited in the Treasury as miscellaneous
			 receipts: Provided further, That prior to the transfer of any such recovery to an appropriations account, the Secretary shall
			 notify the House and Senate Committees on Appropriations of the amount and
			 reasons for such transfer: Provided further, That for purposes of this section, the term improper payments has the same meaning as that provided in section 2(d)(2) of Public Law 107–300.
					188.Notwithstanding any other provision of law, if any funds provided in or limited by this Act are
			 subject to a reprogramming action that requires notice to be provided to
			 the House and Senate Committees on Appropriations, transmission of said
			 reprogramming notice shall be provided solely to the Committees on
			 Appropriations, and said reprogramming action shall be approved or denied
			 solely by the Committees on Appropriations: Provided, That the Secretary may provide notice to other congressional committees of the action of the
			 Committees on Appropriations on such reprogramming but not sooner than 30
			 days following the date on which the reprogramming action has been
			 approved or denied by the House and Senate Committees on Appropriations.
			189.None of the funds appropriated or otherwise made available under this Act may be used by the
			 Surface Transportation Board of the Department of Transportation to charge
			 or collect any filing fee for rate or practice complaints filed with the
			 Board in an amount in excess of the amount authorized for district court
			 civil suit filing fees under section 1914 of title 28, United States Code.
			190.Funds appropriated in this Act to the modal administrations may be obligated for the Office of the
			 Secretary for the costs related to assessments or reimbursable agreements
			 only when such amounts are for the costs of goods and services that are
			 purchased to provide a direct benefit to the applicable modal
			 administration or administrations.
			191.The Secretary of Transportation is authorized to carry out a program that establishes uniform
			 standards for developing and supporting agency transit pass and transit
			 benefits authorized under section 7905 of title 5, United States Code, including distribution of transit benefits by various paper and
			 electronic media.
			192.None of the funds made available by this Act shall be used by the Surface Transportation Board to
			 take any actions with respect to the construction of a high speed rail
			 project in California unless the Board has jurisdiction over the entire
			 project and the permit is or was issued by the Board with respect to the
			 project in its entirety.
			193.None of the funds limited or otherwise made available by this Act to carry out chapter 6 of title 23, United States Code, may be used to subsidize a credit instrument authorized under
			 such chapter that would cause the credit subsidy obligated in fiscal year
			 2015 to fund projects located in a single State to exceed 33 percent of
			 the total credit subsidy made available by this Act on October 1, 2014 to
			 carry out such chapter.
			194.None of the funds limited or otherwise made available by this Act may be used to deny an
			 application to renew a Hazardous Materials Safety Program permit for a
			 motor carrier based on that carrier’s Hazardous Materials Out-of-Service
			 rate, unless the carrier has the opportunity to submit a written
			 description of corrective actions taken, and other documentation the
			 carrier wishes the Secretary to consider, including submitting a
			 corrective action plan, and the Secretary determines the actions or plan
			 is insufficient to address the safety concerns that resulted in that
			 Hazardous Materials Out-of-Service rate.
			195.Any unexpended amounts available for obligation under the heading Federal Railroad Administration—Safety and Operations under the Consolidated Appropriations Act, 2005 (Public Law 108–447) shall be made available for rail safety oversight activities for the transport of energy
			 products: Provided, That $10,000,000 of unexpended amounts available for obligation under the heading Federal Railroad Administration—Capital Assistance to States—Intercity Passenger Rail Service for fiscal years 2008 and 2009 shall be made available for grade crossing safety improvements on
			 rail routes that transport energy products.
				This title may be cited as the Department of Transportation Appropriations Act, 2015.
				IIDepartment of housing and urban development
			Management and administration
			Executive officesFor necessary salaries and expenses for Executive Offices, which shall be comprised of the offices
			 of the Secretary, Deputy Secretary, Adjudicatory Services, Congressional
			 and Intergovernmental Relations, Public Affairs, Small and Disadvantaged
			 Business Utilization, and the Center for Faith-Based and Neighborhood
			 Partnerships, $14,000,000: Provided, That not to exceed $25,000 of the amount made available under this heading shall be available to
			 the Secretary for official reception and representation expenses as the
			 Secretary may determine.Administrative support officesFor necessary salaries and expenses for Administrative Support Offices of the Department of Housing
			 and Urban Development, $500,000,000, of which not to exceed $45,000,000
			 shall be available for the Office of the Chief Financial Officer; not to
			 exceed $93,000,000 shall be available for the Office of the General
			 Counsel; not to exceed $194,000,000 shall be available for the Office of
			 Administration; not to exceed $52,000,000 shall be available for the
			 Office of the Chief Human Capital Officer; not to exceed $49,000,000 shall
			 be available for the Office of Field Policy and Management; not to exceed
			 $16,000,000 shall be available for the Office of the Chief Procurement
			 Officer; not to exceed $2,500,000 shall be available for the Office of
			 Departmental Equal Employment Opportunity; not to exceed $3,500,000 shall
			 be available for the Office of Strategic Planning and Management; and not
			 to exceed $45,000,000 shall be available for the Office of the Chief
			 Information Officer: Provided, That funds provided under this heading may be used for necessary administrative and
			 non-administrative expenses of the Department of Housing and Urban
			 Development, not otherwise provided for, including purchase of uniforms,
			 or allowances therefore, as authorized by U.S.C. 5901–5902; hire of
			 passenger motor vehicles; and services as authorized by 5 U.S.C. 3109: Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be
			 used for advertising and promotional activities that support the housing
			 mission area: Provided further, That the Secretary shall provide the Committees on Appropriations quarterly written notification
			 regarding the status of pending congressional reports: Provided further, That the Secretary shall provide all signed reports required by Congress electronically.
			Program office salaries and expenses
			Public and indian housingFor necessary salaries and expenses of the Office of Public and Indian Housing, $200,000,000.
			Community planning and developmentFor necessary salaries and expenses of the Office of Community Planning and Development,
			 $100,000,000.
			HousingFor necessary salaries and expenses of the Office of Housing, $370,000,000, of which at least
			 $9,000,000 shall be for the Office of Risk and Regulatory Affairs.
			Policy development and researchFor necessary salaries and expenses of the Office of Policy Development and Research, $20,000,000.
			Fair housing and equal opportunityFor necessary salaries and expenses of the Office of Fair Housing and Equal Opportunity,
			 $68,000,000.
			Office of lead hazard control and healthy homesFor necessary salaries and expenses of the Office of Lead Hazard Control and Healthy Homes,
			 $7,000,000.
			Public and indian housing
			Tenant-based rental assistanceFor activities and assistance for the provision of tenant-based rental assistance authorized under
			 the United States Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (the Act herein), not otherwise provided for, $15,356,529,000, to remain available until September 30,
			 2017, shall be available on October 1, 2014 (in addition to the
			 $4,000,000,000 previously appropriated under this heading that became
			 available on October 1, 2014), and $4,000,000,000, to remain available
			 until September 30, 2018, shall be available on October 1, 2015: Provided, That the amounts made available under this heading are provided as follows:
				(1)$17,693,079,000 shall be available for renewals of expiring section 8 tenant-based annual
			 contributions contracts (including renewals of enhanced vouchers under any
			 provision of law authorizing such assistance under section 8(t) of the
			 Act) and including renewal of other special purpose incremental vouchers: Provided, That notwithstanding any other provision of law, from amounts provided under this paragraph and
			 any carryover, the Secretary for the calendar year 2015 funding cycle
			 shall provide renewal funding for each public housing agency based on
			 validated voucher management system (VMS) leasing and cost data for the
			 prior calendar year and by applying an inflation factor as established by
			 the Secretary, by notice published in the Federal Register, and by making
			 any necessary adjustments for the costs associated with the first-time
			 renewal of vouchers under this paragraph including tenant protection, HOPE
			 VI, and Choice Neighborhoods vouchers: Provided further, That in determining calendar year 2015 funding allocations under this heading for public housing
			 agencies, including agencies participating in the Moving To Work (MTW)
			 demonstration, the Secretary may take into account the anticipated impact
			 of changes in targeting and utility allowances, on public housing
			 agencies' contract renewal needs: Provided further, That none of the funds provided under this paragraph may be used to fund a total number of unit
			 months under lease which exceeds a public housing agency's authorized
			 level of units under contract, except for public housing agencies
			 participating in the Moving to Work (MTW) demonstration, which are instead
			 governed by the terms and conditions of their MTW agreements: Provided further, That the Secretary shall, to the extent necessary to stay within the amount specified under this
			 paragraph (except as otherwise modified under this paragraph), pro rate
			 each public housing agency's allocation otherwise established pursuant to
			 this paragraph: Provided further, That except as provided in the following provisos, the entire amount specified under this
			 paragraph (except as otherwise modified under this paragraph) shall be
			 obligated to the public housing agencies based on the allocation and pro
			 rata method described above, and the Secretary shall notify public housing
			 agencies of their annual budget by the latter of 60 days after enactment
			 of this Act or March 1, 2015: Provided further, That the Secretary may extend the notification period with the prior written approval of the
			 House and Senate Committees on Appropriations: Provided further, That public housing agencies participating in the MTW demonstration shall be funded pursuant to
			 their MTW agreements and shall be subject to the same pro rata adjustments
			 under the previous provisos: Provided further, That the Secretary may offset public housing agencies' calendar year 2015 allocations based on
			 the excess amounts of public housing agencies' net restricted assets
			 accounts, including HUD held programmatic reserves (in accordance with VMS
			 data in calendar year 2014 that is verifiable and complete), as determined
			 by the Secretary: Provided further, That public housing agencies participating in the MTW demonstration shall also be subject to the
			 offset, as determined by the Secretary, excluding amounts subject to the
			 single fund budget authority provisions of their MTW agreements, from the
			 agencies' calendar year 2015 MTW funding allocation: Provided further, That the Secretary shall use any offset referred to in the previous two provisos throughout the
			 calendar year to prevent the termination of rental assistance for families
			 as the result of insufficient funding, as determined by the Secretary, and
			 to avoid or reduce the proration of renewal funding allocations: Provided further, That up to $75,000,000 shall be available only: (1) for adjustments in the allocations for public
			 housing agencies, after application for an adjustment by a public housing
			 agency that experienced a significant increase, as determined by the
			 Secretary, in renewal costs of vouchers resulting from unforeseen
			 circumstances or from portability under section 8(r) of the Act; (2) for
			 vouchers that were not in use during the 12-month period in order to be
			 available to meet a commitment pursuant to section 8(o)(13) of the Act;
			 (3) for adjustments for costs associated with HUD-Veterans Affairs
			 Supportive Housing (HUD–VASH) vouchers; (4) for public housing agencies
			 that despite taking reasonable cost savings measures, as determined by the
			 Secretary, would otherwise be required to terminate rental assistance for
			 families as a result of insufficient funding: Provided further, That the Secretary shall allocate amounts under the previous proviso based on need, as determined
			 by the Secretary; and (5) for adjustments in the allocations for public
			 housing agencies that experienced a significant increase, as determined by
			 the Secretary, in renewal costs as a result of participation in the Small
			 Area Fair Market Rent demonstration;
				(2)$130,000,000 shall be for section 8 rental assistance for relocation and replacement of housing
			 units that are demolished or disposed of pursuant to section 18 of the
			 Act, conversion of section 23 projects to assistance under section 8, the
			 family unification program under section 8(x) of the Act, relocation of
			 witnesses in connection with efforts to combat crime in public and
			 assisted housing pursuant to a request from a law enforcement or
			 prosecution agency, enhanced vouchers under any provision of law
			 authorizing such assistance under section 8(t) of the Act, HOPE VI and
			 Choice Neighborhood vouchers, mandatory and voluntary conversions, and
			 tenant protection assistance including replacement and relocation
			 assistance or for project-based assistance to prevent the displacement of
			 unassisted elderly tenants currently residing in section 202 properties
			 financed between 1959 and 1974 that are refinanced pursuant to Public Law 106–569, as amended, or under the authority as provided under this Act: Provided, That when a public housing development is submitted for demolition or disposition under section
			 18 of the Act, the Secretary may provide section 8 rental assistance when
			 the units pose an imminent health and safety risk to residents: Provided further, That the Secretary may only provide replacement vouchers for units that were occupied within the
			 previous 24 months that cease to be available as assisted housing, subject
			 only to the availability of funds: Provided further, That of the amounts made available under this paragraph, $5,000,000 may be available to provide
			 tenant protection assistance, not otherwise provided under this paragraph,
			 to residents residing in low vacancy areas and who may have to pay rents
			 greater than 30 percent of household income, as the result of (1) the
			 maturity of a HUD-insured, HUD-held or section 202 loan that requires the
			 permission of the Secretary prior to loan prepayment; (2) the expiration
			 of a rental assistance contract for which the tenants are not eligible for
			 enhanced voucher or tenant protection assistance under existing law; or
			 (3) the expiration of affordability restrictions accompanying a mortgage
			 or preservation program administered by the Secretary: Provided further, That such tenant protection assistance made available under the previous proviso may be provided
			 under the authority of section 8(t) or section 8(o)(13) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(t)): Provided further, That the Secretary shall issue guidance to implement the previous provisos, including, but not
			 limited to, requirements for defining eligible at-risk households within
			 120 days of the enactment of this Act: Provided further, That any tenant protection voucher made available from amounts under this paragraph shall not be
			 reissued by any public housing agency, except the replacement vouchers as
			 defined by the Secretary by notice, when the initial family that received
			 any such voucher no longer receives such voucher, and the authority for
			 any public housing agency to issue any such voucher shall cease to exist: Provided further, That the Secretary, for the purpose under this paragraph, may use unobligated balances, including
			 recaptures and carryovers, remaining from amounts appropriated in prior
			 fiscal years under this heading for voucher assistance for nonelderly
			 disabled families and for disaster assistance made available under Public Law 110–329;
				(3)$1,350,000,000 shall be for administrative and other expenses of public housing agencies in
			 administering the section 8 tenant-based rental assistance program, of
			 which up to $10,000,000 shall be available to the Secretary to allocate to
			 public housing agencies that need additional funds to administer their
			 section 8 programs, including fees associated with section 8 tenant
			 protection rental assistance, the administration of disaster related
			 vouchers, Veterans Affairs Supportive Housing vouchers, and other special
			 purpose incremental vouchers: Provided, That no less than $1,335,000,000 of the amount provided in this paragraph shall be allocated to
			 public housing agencies for the calendar year 2015 funding cycle based on
			 section 8(q) of the Act (and related Appropriation Act provisions) as in
			 effect immediately before the enactment of the Quality Housing and Work
			 Responsibility Act of 1998 (Public Law 105–276): Provided further, That if the amounts made available under this paragraph are insufficient to pay the amounts
			 determined under the previous proviso, the Secretary may decrease the
			 amounts allocated to agencies by a uniform percentage applicable to all
			 agencies receiving funding under this paragraph or may, to the extent
			 necessary to provide full payment of amounts determined under the previous
			 proviso, utilize unobligated balances, including recaptures and
			 carryovers, remaining from funds appropriated to the Department of Housing
			 and Urban Development under this heading from prior fiscal years,
			 notwithstanding the purposes for which such amounts were appropriated: Provided further, That all public housing agencies participating in the MTW demonstration shall be funded pursuant
			 to their MTW agreements, and shall be subject to the same uniform
			 percentage decrease as under the previous proviso: Provided further, That amounts provided under this paragraph shall be only for activities related to the provision
			 of tenant-based rental assistance authorized under section 8, including
			 related development activities;
				(4)$108,450,000 for the renewal of tenant-based assistance contracts under section 811 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), including necessary administrative expenses: Provided, That administrative and other expenses of public housing agencies in administering the special
			 purpose vouchers in this paragraph shall be funded under the same terms
			 and be subject to the same pro rata reduction as the percent decrease for
			 administrative and other expenses to public housing agencies under
			 paragraph (3) of this heading;
				(5)$75,000,000 for incremental rental voucher assistance for use through a supported housing program
			 administered in conjunction with the Department of Veterans Affairs as
			 authorized under section 8(o)(19) of the United States Housing Act of
			 1937: Provided, That the Secretary of Housing and Urban Development shall make such funding available,
			 notwithstanding section 204 (competition provision) of this title, to
			 public housing agencies that partner with eligible VA Medical Centers or
			 other entities as designated by the Secretary of the Department of
			 Veterans Affairs, based on geographical need for such assistance as
			 identified by the Secretary of the Department of Veterans Affairs, public
			 housing agency administrative performance, and other factors as specified
			 by the Secretary of Housing and Urban Development in consultation with the
			 Secretary of the Department of Veterans Affairs: Provided further, That the Secretary of Housing and Urban Development may waive, or specify alternative
			 requirements for (in consultation with the Secretary of the Department of
			 Veterans Affairs), any provision of any statute or regulation that the
			 Secretary of Housing and Urban Development administers in connection with
			 the use of funds made available under this paragraph (except for
			 requirements related to fair housing, nondiscrimination, labor standards,
			 and the environment), upon a finding by the Secretary that any such
			 waivers or alternative requirements are necessary for the effective
			 delivery and administration of such voucher assistance: Provided further, That assistance made available under this paragraph shall continue to remain available for
			 homeless veterans upon turn-over; and
				(6)The Secretary shall separately track all special purpose vouchers funded under this heading.
				Housing certificate fund
			(including rescissions)Unobligated balances, including recaptures and carryover, remaining from funds appropriated to the
			 Department of Housing and Urban Development under this heading, the
			 heading Annual Contributions for Assisted Housing and the heading Project-Based Rental Assistance, for fiscal year 2015 and prior years may be used for renewal of or amendments to section 8
			 project-based contracts and for performance-based contract administrators,
			 notwithstanding the purposes for which such funds were appropriated: Provided, That any obligated balances of contract authority from fiscal year 1974 and prior that have been
			 terminated shall be rescinded: Provided further, That amounts heretofore recaptured, or recaptured during the current fiscal year, from section 8
			 project-based contracts from source years fiscal year 1975 through fiscal
			 year 1987 are hereby rescinded, and an amount of additional new budget
			 authority, equivalent to the amount rescinded is hereby appropriated, to
			 remain available until expended, for the purposes set forth under this
			 heading, in addition to amounts otherwise available.
			Public housing capital fundFor the Public Housing Capital Fund Program to carry out capital and management activities for
			 public housing agencies, as authorized under section 9 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437g) (the Act) $1,775,000,000, to remain available until September 30, 2018: Provided, That notwithstanding any other provision of law or regulation, during fiscal year 2015 the
			 Secretary of Housing and Urban Development may not delegate to any
			 Department official other than the Deputy Secretary and the Assistant
			 Secretary for Public and Indian Housing any authority under paragraph (2)
			 of section 9(j) regarding the extension of the time periods under such
			 section: Provided further, That for purposes of such section 9(j), the term obligate means, with respect to amounts, that the amounts are subject to a binding agreement that will
			 result in outlays, immediately or in the future: Provided further, That up to $8,000,000 shall be to support ongoing Public Housing Financial and Physical
			 Assessment activities: Provided further, That up to $5,000,000 shall be to support the costs of administrative and judicial receiverships: Provided further, That of the total amount provided under this heading, not to exceed $20,000,000 shall be
			 available for the Secretary to make grants, notwithstanding section 204 of
			 this Act, to public housing agencies for emergency capital needs including
			 safety and security measures necessary to address crime and drug-related
			 activity as well as needs resulting from unforeseen or unpreventable
			 emergencies and natural disasters excluding Presidentially declared
			 emergencies and natural disasters under the Robert T. Stafford Disaster
			 Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring in fiscal year 2015: Provided further, That of the total amount provided under this heading $45,000,000 shall be for supportive
			 services, service coordinator and congregate services as authorized by
			 section 34 of the Act (42 U.S.C. 1437z–6) and the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.): Provided further, That of the total amount made available under this heading, up to $15,000,000 may be used for
			 incentives as part of a Jobs-Plus Pilot initiative modeled after the
			 Jobs-Plus demonstration: Provided further, That the funding provided under the previous proviso shall provide competitive grants to
			 partnerships between public housing authorities, local workforce
			 investment boards established under section 117 of the Workforce
			 Investment Act of 1998, and other agencies and organizations that provide
			 support to help public housing residents obtain employment and increase
			 earnings: Provided further, That applicants must demonstrate the ability to provide services to residents, partner with
			 workforce investment boards, and leverage service dollars: Provided further, That the Secretary may set aside a portion of the funds provided for the Resident Opportunity and
			 Self-Sufficiency program to support the services element of the Jobs-Plus
			 Pilot initiative: Provided further, That the Secretary may allow PHAs to request exemptions from rent and income limitation
			 requirements under sections 3 and 6 of the United States Housing Act of
			 1937 as necessary to implement the Jobs-Plus program, on such terms and
			 conditions as the Secretary may approve upon a finding by the Secretary
			 that any such waivers or alternative requirements are necessary for the
			 effective implementation of the Jobs-Plus Pilot initiative as a voluntary
			 program for residents: Provided further, That the Secretary shall publish by notice in the Federal Register any waivers or alternative
			 requirements pursuant to the preceding proviso no later than 10 days
			 before the effective date of such notice: Provided further, That from the funds made available under this heading, the Secretary shall provide bonus awards
			 in fiscal year 2015 to public housing agencies that are designated high
			 performers.
			Public housing operating fundFor 2015 payments to public housing agencies for the operation and management of public housing, as
			 authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $4,400,000,000.
			Choice neighborhoods initiativeFor competitive grants under the Choice Neighborhoods Initiative (subject to section 24 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437v), unless otherwise specified under this heading), for transformation, rehabilitation, and
			 replacement housing needs of both public and HUD-assisted housing and to
			 transform neighborhoods of poverty into functioning, sustainable mixed
			 income neighborhoods with appropriate services, schools, public assets,
			 transportation and access to jobs, $25,000,000, to remain available until
			 September 30, 2017: Provided, That grant funds may be used for resident and community services, community development, and
			 affordable housing needs in the community, and for conversion of vacant or
			 foreclosed properties to affordable housing: Provided further, That the use of funds made available under this heading shall not be deemed to be public housing
			 notwithstanding section 3(b)(1) of such Act: Provided further, That grantees shall commit to an additional period of affordability determined by the Secretary
			 of not fewer than 20 years: Provided further, That grantees shall undertake comprehensive local planning with input from residents and the
			 community, and that grantees shall provide a match in State, local, other
			 Federal or private funds: Provided further, That grantees may include local governments, tribal entities, public housing authorities, and
			 nonprofits: Provided further, That for-profit developers may apply jointly with a public entity: Provided further, That such grantees shall create partnerships with other local organizations including assisted
			 housing owners, service agencies, and resident organizations: Provided further, That the Secretary shall consult with the Secretaries of Education, Labor, Transportation, Health
			 and Human Services, Agriculture, and Commerce, the Attorney General, and
			 the Administrator of the Environmental Protection Agency to coordinate and
			 leverage other appropriate Federal resources: Provided further, That unobligated balances remaining from funds appropriated under this heading and the heading Revitalization of Severely Distressed Public Housing (HOPE VI) in fiscal year 2014 and prior fiscal years may be used for purposes under this heading
			 notwithstanding the purposes for which such amounts were appropriated: Provided further, That none of the funds made available under this paragraph may be used for a grant to a recipient
			 that has previously received a Choice Neighborhoods Initiative
			 implementation grant.
			Family self-sufficiencyFor the Family Self-Sufficiency program to support family self-sufficiency coordinators under
			 section 23 of the United States Housing Act of 1937, to promote the
			 development of local strategies to coordinate the use of assistance under
			 sections 8(o) and 9 of such Act with public and private resources, and
			 enable eligible families to achieve economic independence and
			 self-sufficiency, $75,000,000: Provided, That the Secretary may, by Federal Register notice, waive or specify alternative requirements
			 under subsections b(3), b(4), b(5), or c(1) of section 23 of such Act in
			 order for public housing agencies, owners and the Department to administer
			 and to facilitate the operation of a unified self-sufficiency program for
			 individuals receiving assistance under different provisions of the Act, as
			 determined by the Secretary.
			Native american housing block grantsFor the Native American Housing Block Grants program, as authorized under title I of the Native
			 American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.), $650,000,000, to remain available until September 30, 2019: Provided, That, notwithstanding the Native American Housing Assistance and Self-Determination Act of 1996,
			 to determine the amount of the allocation under title I of such Act for
			 each Indian tribe, the Secretary shall apply the formula under section 302
			 of such Act with the need component based on single-race census data and
			 with the need component based on multi-race census data, and the amount of
			 the allocation for each Indian tribe shall be the greater of the two
			 resulting allocation amounts: Provided further, That of the amounts made available under this heading, $3,000,000 shall be contracted for
			 assistance for national or regional organizations representing Native
			 American housing interests for providing training and technical assistance
			 to Indian housing authorities and tribally designated housing entities as
			 authorized under NAHASDA: Provided further, That of the funds made available under the previous proviso, not less than $2,000,000 shall be
			 made available for a national organization as authorized under section 703
			 of NAHASDA (25 U.S.C. 4212): Provided further, That of the amounts made available under this heading, $2,000,000 shall be to support the
			 inspection of Indian housing units, contract expertise, training, and
			 technical assistance in the training, oversight, and management of such
			 Indian housing and tenant-based assistance, including up to $300,000 for
			 related travel: Provided further, That of the amount provided under this heading, $2,000,000 shall be made available for the cost
			 of guaranteed notes and other obligations, as authorized by title VI of
			 NAHASDA: Provided further, That such costs, including the costs of modifying such notes and other obligations, shall be as
			 defined in section 502 of the Congressional Budget Act of 1974, as
			 amended: Provided further, That these funds are available to subsidize the total principal amount of any notes and other
			 obligations, any part of which is to be guaranteed, not to exceed
			 $16,530,000: Provided further, That the Department will notify grantees of their formula allocation within 60 days of the date
			 of enactment of this Act: Provided further, notwithstanding section 302(d) of NAHASDA, if on January 1, 2015, a recipient's total amount of
			 undisbursed block grants in the Department's line of credit control system
			 is greater than three times the formula allocation it would otherwise
			 receive under this heading, the Secretary shall adjust that recipient's
			 formula allocation down by the difference between its total amount of
			 undisbursed block grants in the Department's line of credit control system
			 on January 1, 2015, and three times the formula allocation it would
			 otherwise receive: Provided further, That grant amounts not allocated to a recipient pursuant to the previous proviso shall be
			 allocated under the need component of the formula proportionately among
			 all other Indian tribes not subject to an adjustment: Provided further, That the two previous provisos shall not apply to any Indian tribe that would otherwise receive a
			 formula allocation of less than $5,000,000: Provided further, That to take effect, the three previous provisos do not require the issuance of any regulation.
			Indian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184 of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 1715z–13a), $8,000,000, to remain available until expended: Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502
			 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be
			 guaranteed, up to $1,200,000,000, to remain available until expended: Provided further, That up to $750,000 of this amount may be for administrative contract expenses including
			 management processes and systems to carry out the loan guarantee program.
			Community planning and development
			Housing opportunities for persons with aidsFor carrying out the Housing Opportunities for Persons with AIDS program, as authorized by the AIDS
			 Housing Opportunity Act (42 U.S.C. 12901 et seq.), $305,900,000, to remain available until September 30, 2016, except that amounts allocated
			 pursuant to section 854(c)(3) of such Act shall remain available until
			 September 30, 2017: Provided, That the Secretary shall renew all expiring contracts for permanent supportive housing that
			 initially were funded under section 854(c)(3) of such Act from funds made
			 available under this heading in fiscal year 2010 and prior fiscal years
			 that meet all program requirements before awarding funds for new contracts
			 under such section, and if amounts provided under this heading pursuant to
			 such section are insufficient to fund renewals for all such expiring
			 contracts, then amounts made available under this heading for formula
			 grants pursuant to section 854(c)(1) shall be used to provide the balance
			 of such renewal funding before awarding funds for such formula grants: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment
			 of this Act.
			Community development fundFor assistance to units of State and local government, and to other entities, for economic and
			 community development activities, and for other purposes, $3,060,000,000,
			 to remain available until September 30, 2017, unless otherwise specified: Provided, That of the total amount provided, $3,000,000,000 is for carrying out the community development
			 block grant program under title I of the Housing and Community Development
			 Act of 1974, as amended (the Act herein) (42 U.S.C. 5301 et seq.): Provided further, That unless explicitly provided for under this heading, not to exceed 20 percent of any grant
			 made with funds appropriated under this heading shall be expended for
			 planning and management development and administration: Provided further, That a metropolitan city, urban county, unit of general local government, or Indian tribe, or
			 insular area that directly or indirectly receives funds under this heading
			 may not sell, trade, or otherwise transfer all or any portion of such
			 funds to another such entity in exchange for any other funds, credits or
			 non-Federal considerations, but must use such funds for activities
			 eligible under title I of the Act: Provided further, That none of the funds made available under this heading may be used for grants for the Economic
			 Development Initiative (EDI) or Neighborhood Initiatives activities, Rural Innovation Fund, or for grants pursuant to section
			 107 of the Housing and Community Development Act of 1974 (42 U.S.C. 5307): Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment
			 of this Act: Provided further, That $60,000,000 shall be for grants to Indian tribes notwithstanding section 106(a)(1) of such
			 Act, of which, notwithstanding any other provision of law (including
			 section 204 of this Act), up to $3,960,000 may be used for emergencies
			 that constitute imminent threats to health and safety.
			Community development loan guarantees program account(including rescission)Subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2015,
			 commitments to guarantee loans under section 108 of the Housing and
			 Community Development Act of 1974 (42 U.S.C. 5308), any part of which is guaranteed, shall not exceed a total principal amount of $500,000,000,
			 notwithstanding any aggregate limitation on outstanding obligations
			 guaranteed in subsection (k) of such section 108: Provided, That the Secretary shall collect fees from borrowers, notwithstanding subsection (m) of such
			 section 108, to result in a credit subsidy cost of zero for guaranteeing
			 such loans, and any such fees shall be collected in accordance with
			 section 502(7) of the Congressional Budget Act of 1974: Provided further, That all unobligated balances, including recaptures and carryover, remaining from funds
			 appropriated to the Department of Housing and Urban Development under this
			 heading are hereby permanently rescinded.
			Home investment partnerships programFor the HOME investment partnerships program, as authorized under title II of the Cranston-Gonzalez
			 National Affordable Housing Act, as amended, $700,000,000, to remain
			 available until September 30, 2017: Provided, That notwithstanding the amount made available under this heading, the threshold reduction
			 requirements in sections 216(10) and 217(b)(4) of such Act shall not apply
			 to allocations of such amount: Provided further, That the requirements under provisos 2 through 6 under this heading for fiscal year 2012 and such
			 requirements applicable pursuant to the Full-Year Continuing Appropriations Act, 2013, shall not apply to any project to which funds were committed on or after August 23, 2013, but
			 such projects shall instead be governed by the Final Rule titled Home Investment Partnerships Program; Improving Performance and Accountability; Updating Property
			 Standards which became effective on such date: Provided further, That funds provided in prior appropriations Acts for technical assistance, which were made
			 available for Community Housing Development Organizations technical
			 assistance, and which still remain available, may be used for HOME
			 technical assistance, notwithstanding the purposes for which such amounts
			 were appropriated: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment
			 of this Act: Provided further, That of the total amount provided under this heading, up to $10,000,000 shall be made available to
			 the Self-help and Assisted Homeownership Opportunity Program, as
			 authorized under section 11 of the Housing Opportunity Program Extension
			 Act of 1996, as amended (42 U.S.C. 12805 note).
			Capacity buildingFor the second, third, and fourth capacity building activities authorized under section 4(a) of the
			 HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), $35,000,000, to remain available until September 30, 2017, of which not less than
			 $5,000,000 shall be made available for rural capacity-building activities.
			 In addition, $5,000,000 shall be made available for capacity building by
			 national rural housing organizations with experience assessing national
			 rural conditions and providing financing, training, technical assistance,
			 information, and research to local non-profits, local governments, and
			 Indian Tribes serving high-need rural communities.Homeless assistance grants
			(including transfer of funds)For the emergency solutions grants program as authorized under subtitle B of title IV of the
			 McKinney-Vento Homeless Assistance Act, as amended; the continuum of care
			 program as authorized under subtitle C of title IV of such Act; and the
			 rural housing stability assistance program as authorized under subtitle D
			 of title IV of such Act, $2,105,000,000, to remain available until
			 September 30, 2017: Provided, That any rental assistance amounts that are recaptured under such continuum of care program shall
			 remain available until expended: Provided further, That not less than $200,000,000 of the funds appropriated under this heading shall be available
			 for such emergency solutions grants program: Provided further, That not less than $1,800,000,000 (increased by $10,000,000) of the funds appropriated under this
			 heading shall be available for such continuum of care and rural housing
			 stability assistance programs: Provided further, That up to $5,000,000 (increased by $2,000,000) of the funds appropriated under this heading
			 shall be available for the national homeless data analysis project: Provided further, That all funds awarded for supportive services under the continuum of care program and the rural
			 housing stability assistance program shall be matched by not less than 25
			 percent in cash or in kind by each grantee: Provided further, That for all match requirements applicable to funds made available under this heading for this
			 fiscal year and prior years, a grantee may use (or could have used) as a
			 source of match funds other funds administered by the Secretary and other
			 Federal agencies unless there is (or was) a specific statutory prohibition
			 on any such use of any such funds: Provided further, That the Secretary may renew on an annual basis expiring contracts or amendments to contracts
			 funded under the continuum of care program if the program is determined to
			 be needed under the applicable continuum of care and meets appropriate
			 program requirements, performance measures, and financial standards, as
			 determined by the Secretary: Provided further, That all awards of assistance under this heading shall be required to coordinate and integrate
			 homeless programs with other mainstream health, social services, and
			 employment programs for which homeless populations may be eligible,
			 including Medicaid, State Children's Health Insurance Program, Temporary
			 Assistance for Needy Families, Food Stamps, and services funding through
			 the Mental Health and Substance Abuse Block Grant, Workforce Investment
			 Act, and the Welfare-to-Work grant program: Provided further, That all balances for Shelter Plus Care renewals previously funded from the Shelter Plus Care
			 Renewal account and transferred to this account shall be available, if
			 recaptured, for continuum of care renewals in fiscal year 2015: Provided further, That with respect to funds provided under this heading for the continuum of care program for
			 fiscal years 2012, 2013, 2014, and 2015 provision of permanent housing
			 rental assistance may be administered by private nonprofit organizations: Provided further, That the Department shall notify grantees of their formula allocation from amounts allocated
			 (which may represent initial or final amounts allocated) for the emergency
			 solutions grant program within 60 days of enactment of this Act.
			BROWNFIELDS REDEVELOPMENT(RESCISSION)Unobligated balances, including recaptures and carryover, remaining from funds appropriated to the
			 Department of Housing and Urban Development under this heading are hereby
			 permanently rescinded.Housing programs
			Project-based rental assistanceFor activities and assistance for the provision of project-based subsidy contracts under the United
			 States Housing Act of 1937 (42 U.S.C. 1437 et seq.) (the Act), not otherwise provided for, $9,346,000,000, to remain available until expended, shall be
			 available on October 1, 2014 (in addition to the $400,000,000 previously
			 appropriated under this heading that became available October 1, 2014),
			 and $400,000,000, to remain available until expended, shall be available
			 on October 1, 2015: Provided, That the amounts made available under this heading shall be available for expiring or terminating
			 section 8 project-based subsidy contracts (including section 8 moderate
			 rehabilitation contracts), for amendments to section 8 project-based
			 subsidy contracts (including section 8 moderate rehabilitation contracts),
			 for contracts entered into pursuant to section 441 of the McKinney-Vento
			 Homeless Assistance Act (42 U.S.C. 11401), for renewal of section 8 contracts for units in projects that are subject to approved plans of
			 action under the Emergency Low Income Housing Preservation Act of 1987 or
			 the Low-Income Housing Preservation and Resident Homeownership Act of
			 1990, and for administrative and other expenses associated with
			 project-based activities and assistance funded under this paragraph: Provided further, That of the total amounts provided under this heading, not to exceed $210,000,000 shall be
			 available for assistance agreements with performance-based contract
			 administrators for section 8 project-based assistance, for carrying out 42 U.S.C. 1437(f): Provided further, That the Secretary of Housing and Urban Development may also use such amounts in the previous
			 proviso for performance-based contract administrators for the
			 administration of: interest reduction payments pursuant to section 236(a)
			 of the National Housing Act (12 U.S.C. 1715z–1(a)); rent supplement payments pursuant to section 101 of the Housing and Urban Development Act of
			 1965 (12 U.S.C. 1701s); section 236(f)(2) rental assistance payments (12 U.S.C. 1715z–1(f)(2)); project rental assistance contracts for the elderly under section 202(c)(2) of the Housing Act
			 of 1959 (12 U.S.C. 1701q); project rental assistance contracts for supportive housing for persons with disabilities under
			 section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act
			 (42 U.S.C. 8013(d)(2)); project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667); and loans under section 202 of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667): Provided further, That amounts recaptured under this heading, the heading Annual Contributions for Assisted Housing, or the heading Housing Certificate Fund, may be used for renewals of or amendments to section 8 project-based contracts or for
			 performance-based contract administrators, notwithstanding the purposes
			 for which such amounts were appropriated: Provided further, That, notwithstanding any other provision of law, upon the request of the Secretary of Housing
			 and Urban Development, project funds that are held in residual receipts
			 accounts for any project subject to a section 8 project-based Housing
			 Assistance Payments contract that authorizes HUD or a Housing Finance
			 Agency to require that surplus project funds be deposited in an
			 interest-bearing residual receipts account and that are in excess of an
			 amount to be determined by the Secretary, shall be remitted to the
			 Department and deposited in this account, to be available until expended: Provided further, That amounts deposited pursuant to the previous proviso shall be available in addition to the
			 amount otherwise provided by this heading for uses authorized under this
			 heading.
			Housing for the elderlyFor amendments to capital advance contracts for housing for the elderly, as authorized by section
			 202 of the Housing Act of 1959, as amended, and for project rental
			 assistance for the elderly under section 202(c)(2) of such Act, including
			 amendments to contracts for such assistance and renewal of expiring
			 contracts for such assistance for up to a 1-year term, and for senior
			 preservation rental assistance contracts, as authorized by section 811(e)
			 of the American Housing and Economic Opportunity Act of 2000, as amended,
			 and for supportive services associated with the housing, $420,000,000 to
			 remain available until September 30, 2018: Provided, That of the amount provided under this heading, up to $70,000,000 shall be for service
			 coordinators and the continuation of existing congregate service grants
			 for residents of assisted housing projects: Provided further, That amounts under this heading shall be available for Real Estate Assessment Center inspections
			 and inspection-related activities associated with section 202 projects: Provided further, That the Secretary may waive the provisions of section 202 governing the terms and conditions of
			 project rental assistance, except that the initial contract term for such
			 assistance shall not exceed 5 years in duration.
			Housing for persons with disabilitiesFor amendments to capital advance contracts for supportive housing for persons with disabilities,
			 as authorized by section 811 of the Cranston-Gonzalez National Affordable
			 Housing Act (42 U.S.C. 8013), for project rental assistance for supportive housing for persons with disabilities under section
			 811(d)(2) of such Act and for project assistance contracts pursuant to
			 section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667), including amendments to contracts for such assistance and renewal of expiring
			 contracts for such assistance for up to a 1-year term, for project rental
			 assistance to State housing finance agencies and other appropriate
			 entities as authorized under section 811(b)(3) of the Cranston-Gonzalez
			 National Housing Act, and for supportive services associated with the
			 housing for persons with disabilities as authorized by section 811(b)(1)
			 of such Act, $135,000,000, to remain available until September 30, 2018: Provided, That amounts made available under this heading shall be available for Real Estate Assessment
			 Center inspections and inspection-related activities associated with
			 section 811 projects.
			Housing counseling assistanceFor contracts, grants, and other assistance excluding loans, as authorized under section 106 of the
			 Housing and Urban Development Act of 1968, as amended, $47,000,000, to
			 remain available until September 30, 2016, including up to $4,500,000 for
			 administrative contract services: Provided, That grants made available from amounts provided under this heading shall be awarded within 180
			 days of enactment of this Act: Provided further, That funds shall be used for providing counseling and advice to tenants and homeowners, both
			 current and prospective, with respect to property maintenance, financial
			 management/literacy, and such other matters as may be appropriate to
			 assist them in improving their housing conditions, meeting their financial
			 needs, and fulfilling the responsibilities of tenancy or homeownership;
			 for program administration; and for housing counselor training.
			Rental housing assistanceFor amendments to contracts under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s) and section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1) in State-aided, noninsured rental housing projects, $28,000,000, to remain available until
			 expended: Provided, That such amount, together with unobligated balances from recaptured amounts appropriated prior
			 to fiscal year 2006 from terminated contracts under such sections of law,
			 and any unobligated balances, including recaptures and carryover,
			 remaining from funds appropriated under this heading after fiscal year
			 2005, shall also be available for extensions of up to one year for
			 expiring contracts under such sections of law.
			Payment to manufactured housing fees trust fundFor necessary expenses as authorized by the National Manufactured Housing Construction and Safety
			 Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to $10,000,000, to remain available until expended, of which $10,000,000 is to be derived
			 from the Manufactured Housing Fees Trust Fund: Provided, That not to exceed the total amount appropriated under this heading shall be available from the
			 general fund of the Treasury to the extent necessary to incur obligations
			 and make expenditures pending the receipt of collections to the Fund
			 pursuant to section 620 of such Act: Provided further, That the amount made available under this heading from the general fund shall be reduced as such
			 collections are received during fiscal year 2015 so as to result in a
			 final fiscal year 2015 appropriation from the general fund estimated at
			 zero, and fees pursuant to such section 620 shall be modified as necessary
			 to ensure such a final fiscal year 2015 appropriation: Provided further, That for the dispute resolution and installation programs, the Secretary of Housing and Urban
			 Development may assess and collect fees from any program participant: Provided further, That such collections shall be deposited into the Fund, and the Secretary, as provided herein,
			 may use such collections, as well as fees collected under section 620, for
			 necessary expenses of such Act: Provided further, That, notwithstanding the requirements of section 620 of such Act, the Secretary may carry out
			 responsibilities of the Secretary under such Act through the use of
			 approved service providers that are paid directly by the recipients of
			 their services.
			Federal housing administration
			Mutual mortgage insurance program accountNew commitments to guarantee single family loans insured under the Mutual Mortgage Insurance Fund
			 shall not exceed $400,000,000,000, to remain available until September 30,
			 2016: Provided, That during fiscal year 2015, obligations to make direct loans to carry out the purposes of
			 section 204(g) of the National Housing Act, as amended, shall not exceed
			 $20,000,000: Provided further, That the foregoing amount in the previous proviso shall be for loans to nonprofit and
			 governmental entities in connection with sales of single family real
			 properties owned by the Secretary and formerly insured under the Mutual
			 Mortgage Insurance Fund.For administrative contract expenses of the Federal Housing Administration, $130,000,000, to remain
			 available until September 30, 2016: Provided, That to the extent guaranteed loan commitments exceed $200,000,000,000 on or before April 1,
			 2015, an additional $1,400 for administrative contract expenses shall be
			 available for each $1,000,000 in additional guaranteed loan commitments
			 (including a pro rata amount for any amount below $1,000,000), but in no
			 case shall funds made available by this proviso exceed $30,000,000.
			General and special risk program accountNew commitments to guarantee loans insured under the General and Special Risk Insurance Funds, as
			 authorized by sections 238 and 519 of the National Housing Act (12 U.S.C.
			 1715z–3 and 1735c), shall not exceed $30,000,000,000 in total loan
			 principal, any part of which is to be guaranteed, to remain available
			 until September 30, 2016: Provided, That during fiscal year 2015, gross obligations for the principal amount of direct loans, as
			 authorized by sections 204(g), 207(l), 238, and 519(a) of the National
			 Housing Act, shall not exceed $20,000,000, which shall be for loans to
			 nonprofit and governmental entities in connection with the sale of single
			 family real properties owned by the Secretary and formerly insured under
			 such Act.
			Government national mortgage association
			Guarantees of mortgage-backed securities loan guarantee program accountNew commitments to issue guarantees to carry out the purposes of section 306 of the National
			 Housing Act, as amended (12 U.S.C. 1721(g)), shall not exceed $500,000,000,000, to remain available until September 30, 2016: Provided, That $22,000,000 shall be available for necessary salaries and expenses of the Office of
			 Government National Mortgage Association: Provided further, That receipts from Commitment and Multiclass fees collected pursuant to title III of the National
			 Housing Act, as amended, shall be credited as offsetting collections to
			 this account.
			Policy development and research
			Research and technologyFor contracts, grants, and necessary expenses of programs of research and studies relating to
			 housing and urban problems, not otherwise provided for, as authorized by
			 title V of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et seq.), including carrying out the functions of the Secretary of Housing and Urban Development under
			 section 1(a)(1)(i) of Reorganization Plan No. 2 of 1968, and for technical
			 assistance, $40,000,000, to remain available until September 30, 2016: Provided, That with respect to amounts made available under this heading, notwithstanding section 204 of
			 this title, the Secretary may enter into cooperative agreements funded
			 with philanthropic entities, other Federal agencies, or State or local
			 governments and their agencies for research projects: Provided further, That with respect to the previous proviso, such partners to the cooperative agreements must
			 contribute at least a 50 percent match toward the cost of the project: Provided further, That for non-competitive agreements entered into in accordance with the previous two provisos,
			 the Secretary of Housing and Urban Development shall comply with section
			 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282, 31 U.S.C. note) in lieu of compliance with section 102(a)(4)(C) with respect to documentation of
			 award decisions: Provided further, That prior to obligation of technical assistance, the Secretary shall submit a plan, for approval,
			 to the House and Senate Committees on Appropriations on how it will
			 allocate funding for this activity.
			Fair housing and equal opportunity
			Fair housing activitiesFor contracts, grants, and other assistance, not otherwise provided for, as authorized by title
			 VIII of the Civil Rights Act of 1968, as amended by the Fair Housing
			 Amendments Act of 1988, and section 561 of the Housing and Community
			 Development Act of 1987, as amended, $46,000,000 (increased by
			 $10,000,000), to remain available until September 30, 2016: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary may assess and collect fees to cover the costs of the Fair Housing Training
			 Academy, and may use such funds to provide such training: Provided further, That no funds made available under this heading shall be used to lobby the executive or
			 legislative branches of the Federal Government in connection with a
			 specific contract, grant or loan: Provided further, That of the funds made available under this heading, $300,000 (increased by $150,000) shall be
			 available to the Secretary of Housing and Urban Development for the
			 creation and promotion of translated materials and other programs that
			 support the assistance of persons with limited English proficiency in
			 utilizing the services provided by the Department of Housing and Urban
			 Development.
			Office of lead hazard control and healthy homes
			Lead hazard reductionFor the Lead Hazard Reduction Program, as authorized by section 1011 of the Residential Lead-Based
			 Paint Hazard Reduction Act of 1992, $70,000,000, to remain available until
			 September 30, 2016: Provided, That up to $10,000,000 of that amount shall be for the Healthy Homes Initiative, pursuant to
			 sections 501 and 502 of the Housing and Urban Development Act of 1970 that
			 shall include research, studies, testing, and demonstration efforts,
			 including education and outreach concerning lead-based paint poisoning and
			 other housing-related diseases and hazards: Provided further, That for purposes of environmental review, pursuant to the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and other provisions of the law that further the purposes of such Act, a grant under the Healthy
			 Homes Initiative, or the Lead Technical Studies program under this heading
			 or under prior appropriations Acts for such purposes under this heading,
			 shall be considered to be funds for a special project for purposes of
			 section 305(c) of the Multifamily Housing Property Disposition Reform Act
			 of 1994.
			Information technology fundFor the development of, modifications to, and infrastructure for Department-wide and
			 program-specific information technology systems, for the continuing
			 operation and maintenance of both Department-wide and program-specific
			 information systems, and for program-related maintenance activities,
			 $97,000,000 (reduced by $10,000,000), of which $82,000,000 (reduced by
			 $10,000,000) shall remain available until September 30, 2016, and of which
			 $15,000,000 shall remain available until September 30, 2017 for
			 Development, Modernization and Enhancement: Provided, That any amounts transferred to this Fund under this Act shall remain available until expended: Provided further, That any amounts transferred to this Fund from amounts appropriated by previously enacted
			 appropriations Acts may be used for the purposes specified under this
			 Fund, in addition to any other information technology purposes for which
			 such amounts were appropriated: Provided further, That not more than 40 percent of the funds made available under this heading for Development,
			 Modernization and Enhancement, including development and deployment of a
			 Next Generation Management System and development and deployment of
			 modernized Federal Housing Administration systems may be obligated until
			 the Secretary submits to the Committees on Appropriations and the
			 Comptroller General of the United States a plan for expenditure that—(A)
			 provides for all information technology investments: (i) the cost and
			 schedule baselines with explanations for each associated variance, (ii)
			 the status of functional and performance capabilities delivered or planned
			 to be delivered, and (iii) mitigation strategies to address identified
			 risks; (B) outlines activities to ensure strategic, consistent, and
			 effective application of information technology management controls: (i)
			 enterprise architecture, (ii) project management, (iii) investment
			 management, and (iv) human capital management.
			Office of inspector generalFor necessary salaries and expenses of the Office of Inspector General in carrying out the
			 Inspector General Act of 1978, as amended, $124,861,000: Provided, That the Inspector General shall have independent authority over all personnel and acquisition
			 issues within this office.
			General provisions—Department of housing and urban development
			(including transfer of funds)
			201.Fifty percent of the amounts of budget authority, or in lieu thereof 50 percent of the cash amounts
			 associated with such budget authority, that are recaptured from projects
			 described in section 1012(a) of the Stewart B. McKinney Homeless
			 Assistance Amendments Act of 1988 (42 U.S.C. 1437 note) shall be rescinded or in the case of cash, shall be remitted to the Treasury, and such
			 amounts of budget authority or cash recaptured and not rescinded or
			 remitted to the Treasury shall be used by State housing finance agencies
			 or local governments or local housing agencies with projects approved by
			 the Secretary of Housing and Urban Development for which settlement
			 occurred after January 1, 1992, in accordance with such section.
			 Notwithstanding the previous sentence, the Secretary may award up to 15
			 percent of the budget authority or cash recaptured and not rescinded or
			 remitted to the Treasury to provide project owners with incentives to
			 refinance their project at a lower interest rate.
			202.None of the amounts made available under this Act may be used during fiscal year 2015 to
			 investigate or prosecute under the Fair Housing Act any otherwise lawful
			 activity engaged in by one or more persons, including the filing or
			 maintaining of a nonfrivolous legal action, that is engaged in solely for
			 the purpose of achieving or preventing action by a Government official or
			 entity, or a court of competent jurisdiction.
			203.Sections 203 and 209 of division C of Public Law 112–55 (125 Stat. 693–694) shall apply during fiscal year 2015 as if such sections were included in this
			 title, except that during such fiscal year such sections shall be applied
			 by substituting fiscal year 2015 for fiscal year 2011 and for fiscal year 2012 each place such terms appear, and shall be amended to reflect revised delineations of statistical
			 areas established by the Office of Management and Budget pursuant to 44 U.S.C. 3504(e)(3), 31 U.S.C. 1104(d), and Executive Order No. 10253.
			204.Except as explicitly provided in law, any grant, cooperative agreement or other assistance made
			 pursuant to title II of this Act shall be made on a competitive basis and
			 in accordance with section 102 of the Department of Housing and Urban
			 Development Reform Act of 1989 (42 U.S.C. 3545).
			205.Funds of the Department of Housing and Urban Development subject to the Government Corporation
			 Control Act or section 402 of the Housing Act of 1950 shall be available,
			 without regard to the limitations on administrative expenses, for legal
			 services on a contract or fee basis, and for utilizing and making payment
			 for services and facilities of the Federal National Mortgage Association,
			 Government National Mortgage Association, Federal Home Loan Mortgage
			 Corporation, Federal Financing Bank, Federal Reserve banks or any member
			 thereof, Federal Home Loan banks, and any insured bank within the meaning
			 of the Federal Deposit Insurance Corporation Act, as amended (12 U.S.C. 1811–1).
			206.Unless otherwise provided for in this Act or through a reprogramming of funds, no part of any
			 appropriation for the Department of Housing and Urban Development shall be
			 available for any program, project or activity in excess of amounts set
			 forth in the budget estimates submitted to Congress.
			207.Corporations and agencies of the Department of Housing and Urban Development which are subject to
			 the Government Corporation Control Act are hereby authorized to make such
			 expenditures, within the limits of funds and borrowing authority available
			 to each such corporation or agency and in accordance with law, and to make
			 such contracts and commitments without regard to fiscal year limitations
			 as provided by section 104 of such Act as may be necessary in carrying out
			 the programs set forth in the budget for 2015 for such corporation or
			 agency except as hereinafter provided: Provided, That collections of these corporations and agencies may be used for new loan or mortgage purchase
			 commitments only to the extent expressly provided for in this Act (unless
			 such loans are in support of other forms of assistance provided for in
			 this or prior appropriations Acts), except that this proviso shall not
			 apply to the mortgage insurance or guaranty operations of these
			 corporations, or where loans or mortgage purchases are necessary to
			 protect the financial interest of the United States Government.
			208.The Secretary of Housing and Urban Development shall provide quarterly reports to the House and
			 Senate Committees on Appropriations regarding all uncommitted,
			 unobligated, recaptured and excess funds in each program and activity
			 within the jurisdiction of the Department and shall submit additional,
			 updated budget information to these Committees upon request.
			209.The President's formal budget request for fiscal year 2016, as well as the Department of Housing
			 and Urban Development's congressional budget justifications to be
			 submitted to the Committees on Appropriations of the House of
			 Representatives and the Senate, shall use the identical account and
			 sub-account structure provided under this Act.
			210.A public housing agency or such other entity that administers Federal housing assistance for the
			 Housing Authority of the county of Los Angeles, California, the States of
			 Alaska, Iowa, and Mississippi shall not be required to include a resident
			 of public housing or a recipient of assistance provided under section 8 of
			 the United States Housing Act of 1937 on the board of directors or a
			 similar governing board of such agency or entity as required under section
			 (2)(b) of such Act. Each public housing agency or other entity that
			 administers Federal housing assistance under section 8 for the Housing
			 Authority of the county of Los Angeles, California and the States of
			 Alaska, Iowa and Mississippi that chooses not to include a resident of
			 public housing or a recipient of section 8 assistance on the board of
			 directors or a similar governing board shall establish an advisory board
			 of not less than six residents of public housing or recipients of section
			 8 assistance to provide advice and comment to the public housing agency or
			 other administering entity on issues related to public housing and section
			 8. Such advisory board shall meet not less than quarterly.
			211.No funds provided under this title may be used for an audit of the Government National Mortgage
			 Association that makes applicable requirements under the Federal Credit
			 Reform Act of 1990 (2 U.S.C. 661 et seq.).
			212.
				(a)Notwithstanding any other provision of law, subject to the conditions listed under this section,
			 for fiscal years 2015 and 2016, the Secretary of Housing and Urban
			 Development may authorize the transfer of some or all project-based
			 assistance, debt held or insured by the Secretary and statutorily required
			 low-income and very low-income use restrictions if any, associated with
			 one or more multifamily housing project or projects to another multifamily
			 housing project or projects.
				(b)Phased TransfersTransfers of project-based assistance under this section may be done in phases to accommodate the
			 financing and other requirements related to rehabilitating or constructing
			 the project or projects to which the assistance is transferred, to ensure
			 that such project or projects meet the standards under subsection (c).
				(c)The transfer authorized in subsection (a) is subject to the following conditions:
					(1)Number and bedroom size of units
						(A)For occupied units in the transferring project: the number of low-income and very low-income units
			 and the configuration (i.e. bedroom size) provided by the transferring
			 project shall be no less than when transferred to the receiving project or
			 projects and the net dollar amount of Federal assistance provided to the
			 transferring project shall remain the same in the receiving project or
			 projects.
						(B)For unoccupied units in the transferring project: the Secretary may authorize a reduction in the
			 number of dwelling units in the receiving project or projects to allow for
			 a reconfiguration of bedroom sizes to meet current market demands, as
			 determined by the Secretary and provided there is no increase in the
			 project-based assistance budget authority.
						(2)The transferring project shall, as determined by the Secretary, be either physically obsolete or
			 economically nonviable.
					(3)The receiving project or projects shall meet or exceed applicable physical standards established by
			 the Secretary.
					(4)The owner or mortgagor of the transferring project shall notify and consult with the tenants
			 residing in the transferring project and provide a certification of
			 approval by all appropriate local governmental officials.
					(5)The tenants of the transferring project who remain eligible for assistance to be provided by the
			 receiving project or projects shall not be required to vacate their units
			 in the transferring project or projects until new units in the receiving
			 project are available for occupancy.
					(6)The Secretary determines that this transfer is in the best interest of the tenants.
					(7)If either the transferring project or the receiving project or projects meets the condition
			 specified in subsection (d)(2)(A), any lien on the receiving project
			 resulting from additional financing obtained by the owner shall be
			 subordinate to any FHA-insured mortgage lien transferred to, or placed on,
			 such project by the Secretary, except that the Secretary may waive this
			 requirement upon determination that such a waiver is necessary to
			 facilitate the financing of acquisition, construction, and/or
			 rehabilitation of the receiving project or projects.
					(8)If the transferring project meets the requirements of subsection (d)(2), the owner or mortgagor of
			 the receiving project or projects shall execute and record either a
			 continuation of the existing use agreement or a new use agreement for the
			 project where, in either case, any use restrictions in such agreement are
			 of no lesser duration than the existing use restrictions.
					(9)The transfer does not increase the cost (as defined in section 502 of the Congressional Budget Act
			 of 1974, as amended) of any FHA-insured mortgage, except to the extent
			 that appropriations are provided in advance for the amount of any such
			 increased cost.
					(d)For purposes of this section—
					(1)the terms low-income and very low-income shall have the meanings provided by the statute and/or regulations governing the program under
			 which the project is insured or assisted;
					(2)the term multifamily housing project means housing that meets one of the following conditions—
						(A)housing that is subject to a mortgage insured under the National Housing Act;
						(B)housing that has project-based assistance attached to the structure including projects undergoing
			 mark to market debt restructuring under the Multifamily Assisted Housing
			 Reform and Affordability Housing Act;
						(C)housing that is assisted under section 202 of the Housing Act of 1959 as amended by section 801 of
			 the Cranston-Gonzales National Affordable Housing Act;
						(D)housing that is assisted under section 202 of the Housing Act of 1959, as such section existed
			 before the enactment of the Cranston-Gonzales National Affordable Housing
			 Act;
						(E)housing that is assisted under section 811 of the Cranston-Gonzales National Affordable Housing
			 Act; or
						(F)housing or vacant land that is subject to a use agreement;
						(3)the term project-based assistance means—
						(A)assistance provided under section 8(b) of the United States Housing Act of 1937;
						(B)assistance for housing constructed or substantially rehabilitated pursuant to assistance provided
			 under section 8(b)(2) of such Act (as such section existed immediately
			 before October 1, 1983);
						(C)rent supplement payments under section 101 of the Housing and Urban Development Act of 1965;
						(D)interest reduction payments under section 236 and/or additional assistance payments under section
			 236(f)(2) of the National Housing Act;
						(E)assistance payments made under section 202(c)(2) of the Housing Act of 1959; and
						(F)assistance payments made under section 811(d)(2) of the Cranston-Gonzalez National Affordable
			 Housing Act;
						(4)the term receiving project or projects means the multifamily housing project or projects to which some or all of the project-based
			 assistance, debt, and statutorily required low-income and very low-income
			 use restrictions are to be transferred;
					(5)the term transferring project means the multifamily housing project which is transferring some or all of the project-based
			 assistance, debt and the statutorily required low-income and very
			 low-income use restrictions to the receiving project or projects; and
					(6)the term Secretary means the Secretary of Housing and Urban Development.
					(e)Public Notice and Research Report
					(1)The Secretary shall publish by notice in the Federal Register the terms and conditions, including
			 criteria for HUD approval, of transfers pursuant to this section no later
			 than 30 days before the effective date of such notice.
					(2)The Secretary shall conduct an evaluation of the transfer authority under this section, including
			 the effect of such transfers on the operational efficiency, contract
			 rents, physical and financial conditions, and long-term preservation of
			 the affected properties.
					213.
				(a)No assistance shall be provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to any individual who—
					(1)is enrolled as a student at an institution of higher education (as defined under section 102 of the
			 Higher Education Act of 1965 (20 U.S.C. 1002));
					(2)is under 24 years of age;
					(3)is not a veteran;
					(4)is unmarried;
					(5)does not have a dependent child;
					(6)is not a person with disabilities, as such term is defined in section 3(b)(3)(E) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such section 8 as of November 30, 2005; and
					(7)is not otherwise individually eligible, or has parents who, individually or jointly, are not
			 eligible, to receive assistance under section 8 of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f).
					(b)For purposes of determining the eligibility of a person to receive assistance under section 8 of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of amounts received for tuition and any other required fees
			 and charges) that an individual receives under the Higher Education Act of
			 1965 (20 U.S.C. 1001 et seq.), from private sources, or an institution of higher education (as defined under the Higher
			 Education Act of 1965 (20 U.S.C. 1002)), shall be considered income to that individual, except for a person over the age of 23 with
			 dependent children.
				214.The funds made available for Native Alaskans under the heading Native American Housing Block Grants in title II of this Act shall be allocated to the same Native Alaskan housing block grant
			 recipients that received funds in fiscal year 2005.
			215.Notwithstanding the limitation in the first sentence of section 255(g) of the National Housing Act
			 (12 U.S.C. 1715z–20(g)), the Secretary of Housing and Urban Development may, until September 30, 2015, insure and enter
			 into commitments to insure mortgages under such section 255.
			216.Notwithstanding any other provision of law, in fiscal year 2015, in managing and disposing of any
			 multifamily property that is owned or has a mortgage held by the Secretary
			 of Housing and Urban Development, and during the process of foreclosure on
			 any property with a contract for rental assistance payments under section
			 8 of the United States Housing Act of 1937 or other Federal programs, the
			 Secretary shall maintain any rental assistance payments under section 8 of
			 the United States Housing Act of 1937 and other programs that are attached
			 to any dwelling units in the property. To the extent the Secretary
			 determines, in consultation with the tenants and the local government,
			 that such a multifamily property owned or held by the Secretary is not
			 feasible for continued rental assistance payments under such section 8 or
			 other programs, based on consideration of (1) the costs of rehabilitating
			 and operating the property and all available Federal, State, and local
			 resources, including rent adjustments under section 524 of the Multifamily
			 Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the
			 Secretary may, in consultation with the tenants of that property, contract
			 for project-based rental assistance payments with an owner or owners of
			 other existing housing properties, or provide other rental assistance. The
			 Secretary shall also take appropriate steps to ensure that project-based
			 contracts remain in effect prior to foreclosure, subject to the exercise
			 of contractual abatement remedies to assist relocation of tenants for
			 imminent major threats to health and safety after written notice to and
			 informed consent of the affected tenants and use of other available
			 remedies, such as partial abatements or receivership. After disposition of
			 any multifamily property described under this section, the contract and
			 allowable rent levels on such properties shall be subject to the
			 requirements under section 524 of MAHRAA.
			217.The commitment authority funded by fees as provided under the heading Community Development Loan Guarantees Program Account may be used to guarantee, or make commitments to guarantee, notes, or other obligations issued by
			 any State on behalf of non-entitlement communities in the State in
			 accordance with the requirements of section 108 of the Housing and
			 Community Development Act of 1974: Provided, That any State receiving such a guarantee or commitment shall distribute all funds subject to
			 such guarantee to the units of general local government in non-entitlement
			 areas that received the commitment.
			218.Public housing agencies that own and operate 400 or fewer public housing units may elect to be
			 exempt from any asset management requirement imposed by the Secretary of
			 Housing and Urban Development in connection with the operating fund rule: Provided, That an agency seeking a discontinuance of a reduction of subsidy under the operating fund
			 formula shall not be exempt from asset management requirements.
			219.With respect to the use of amounts provided in this Act and in future Acts for the operation,
			 capital improvement and management of public housing as authorized by
			 sections 9(d) and 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d) and (e)), the Secretary shall not impose any requirement or guideline relating to asset management
			 that restricts or limits in any way the use of capital funds for central
			 office costs pursuant to section 9(g)(1) or 9(g)(2) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437g(g)(1), (2)): Provided, That a public housing agency may not use capital funds authorized under section 9(d) for
			 activities that are eligible under section 9(e) for assistance with
			 amounts from the operating fund in excess of the amounts permitted under
			 section 9(g)(1) or 9(g)(2).
			220.No official or employee of the Department of Housing and Urban Development shall be designated as
			 an allotment holder unless the Office of the Chief Financial Officer has
			 determined that such allotment holder has implemented an adequate system
			 of funds control and has received training in funds control procedures and
			 directives. The Chief Financial Officer shall ensure that there is a
			 trained allotment holder for each HUD sub-office under the accounts Executive Offices and Administrative Support Offices, as well as each account receiving appropriations for Program Office Salaries and Expenses within the Department of Housing and Urban Development.
			221.The Secretary of Housing and Urban Development shall report annually to the House and Senate
			 Committees on Appropriations on the status of all section 8 project-based
			 housing, including the number of all project-based units by region as well
			 as an analysis of all federally subsidized housing being refinanced under
			 the Mark-to-Market program. The Secretary shall in the report identify all
			 existing units maintained by region as section 8 project-based units and
			 all project-based units that have opted out of section 8 or have otherwise
			 been eliminated as section 8 project-based units. The Secretary shall
			 identify in detail and by project the most likely reasons for any units
			 which opted out or otherwise were lost as section 8 project-based units.
			 Such analysis shall include a review of the most likely impact of the loss
			 of any subsidized units in that housing marketplace.
			222.The Secretary of the Department of Housing and Urban Development shall, for fiscal year 2015,
			 notify the public through the Federal Register and other means, as
			 determined appropriate, of the issuance of a notice of the availability of
			 assistance or notice of funding availability (NOFA) for any program or
			 discretionary fund administered by the Secretary that is to be
			 competitively awarded. Notwithstanding any other provision of law, for
			 fiscal year 2015, the Secretary may make the NOFA available only on the
			 Internet at the appropriate Government Web site or through other
			 electronic media, as determined by the Secretary.
			223.Payment of attorney fees in program-related litigation must be paid from individual program office
			 personnel benefits and compensation funding. The annual budget submission
			 for program office personnel benefit and compensation funding must include
			 program-related litigation costs for attorney fees as a separate line item
			 request.
			224.The Secretary of the Department of Housing and Urban Development is authorized to transfer up to 5
			 percent or $5,000,000, whichever is less, of the funds appropriated for
			 any office funded under the heading Administrative Support Offices to any other office funded under such heading: Provided, That no appropriation for any office funded under the heading Administrative Support Offices shall be increased or decreased by more than 5 percent or $5,000,000, whichever is less, without
			 prior written approval of the House and Senate Committees on
			 Appropriations: Provided further, That the Secretary is authorized to transfer up to 5 percent or $5,000,000, whichever is less, of
			 the funds appropriated for any account funded under the general heading Program Office Salaries and Expenses to any other account funded under such heading: Provided further, That no appropriation for any account funded under the general heading Program Office Salaries and Expenses shall be increased or decreased by more than 5 percent or $5,000,000, whichever is less, without
			 prior written approval of the House and Senate Committees on
			 Appropriations: Provided further, That the Secretary may transfer funds made available for salaries and expenses between any office
			 funded under the heading Administrative Support Offices and any account funded under the general heading Program Office Salaries and Expenses, but only with the prior written approval of the House and Senate Committees on Appropriations.
			225.The Disaster Housing Assistance Programs, administered by the Department of Housing and Urban
			 Development, shall be considered a program of the Department of Housing and Urban Development under section 904 of the McKinney Act for the purpose of income verifications and matching.
			226.
				(a)The Secretary of Housing and Urban Development shall take the required actions under subsection (b)
			 when a multifamily housing project with a section 8 contract or contract
			 for similar project-based assistance:
					(1)receives a Real Estate Assessment Center (REAC) score of 30 or less; or
					(2)receives a REAC score between 31 and 59 and:
						(A)fails to certify in writing to HUD within 60 days that all deficiencies have been corrected; or
						(B)receives consecutive scores of less than 60 on REAC inspections.
						Such requirements shall apply to insured and noninsured projects with assistance attached to the
			 units under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), but do not apply to such units assisted under section 8(o)(13) (42 U.S.C. 1437f(o)(13)) or to public housing units assisted with capital or operating funds under section 9 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437g).(b)The Secretary shall take the following required actions as authorized under subsection (a)—
					(1)The Secretary shall notify the owner and provide an opportunity for response within 30 days. If the
			 violations remain, the Secretary shall develop a Compliance, Disposition
			 and Enforcement Plan within 60 days, with a specified timetable for
			 correcting all deficiencies. The Secretary shall provide notice of the
			 Plan to the owner, tenants, the local government, any mortgagees, and any
			 contract administrator.
					(2)At the end of the term of the Compliance, Disposition and Enforcement Plan, if the owner fails to
			 fully comply with such plan, the Secretary may require immediate
			 replacement of project management with a management agent approved by the
			 Secretary, and shall take one or more of the following actions, and
			 provide additional notice of those actions to the owner and the parties
			 specified above:
						(A)impose civil money penalties;
						(B)abate the section 8 contract, including partial abatement, as determined by the Secretary, until
			 all deficiencies have been corrected;
						(C)pursue transfer of the project to an owner, approved by the Secretary under established procedures,
			 which will be obligated to promptly make all required repairs and to
			 accept renewal of the assistance contract as long as such renewal is
			 offered; or
						(D)seek judicial appointment of a receiver to manage the property and cure all project deficiencies or
			 seek a judicial order of specific performance requiring the owner to cure
			 all project deficiencies.
						(c)The Secretary shall also take appropriate steps to ensure that project-based contracts remain in
			 effect, subject to the exercise of contractual abatement remedies to
			 assist relocation of tenants for imminent major threats to health and
			 safety after written notice to and informed consent of the affected
			 tenants and use of other remedies set forth above. To the extent the
			 Secretary determines, in consultation with the tenants and the local
			 government, that the property is not feasible for continued rental
			 assistance payments under such section 8 or other programs, based on
			 consideration of (1) the costs of rehabilitating and operating the
			 property and all available Federal, State, and local resources, including
			 rent adjustments under section 524 of the Multifamily Assisted Housing
			 Reform and Affordability Act of 1997 (MAHRAA) and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the
			 Secretary may, in consultation with the tenants of that property, contract
			 for project-based rental assistance payments with an owner or owners of
			 other existing housing properties, or provide other rental assistance. The
			 Secretary shall report semi-annually on all properties covered by this
			 section that are assessed through the Real Estate Assessment Center and
			 have physical inspection scores of less than 30 or have consecutive
			 physical inspection scores of less than 60. The report shall include:
					(1)The enforcement actions being taken to address such conditions, including imposition of civil money
			 penalties and termination of subsidies, and identify properties that have
			 such conditions multiple times; and
					(2)Actions that the Department of Housing and Urban Development is taking to protect tenants of such
			 identified properties.
					227.None of the funds made available by this Act, or any other Act, for purposes authorized under
			 section 8 (only with respect to the tenant-based rental assistance
			 program) and section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), may be used by any public housing agency for any amount of salary, for the chief executive
			 officer of which, or any other official or employee of which, that exceeds
			 the annual rate of basic pay payable for a position at level IV of the
			 Executive Schedule at any time during any public housing agency fiscal
			 year 2015.
			228.None of the funds in this Act may be available for the doctoral dissertation research grant program
			 at the Department of Housing and Urban Development.
			229.None of the funds in this Act provided to the Department of Housing and Urban Development may be
			 used to make a grant award unless the Secretary notifies the House and
			 Senate Committees on Appropriations not less than 3 full business days
			 before any project, State, locality, housing authority, tribe, nonprofit
			 organization, or other entity selected to receive a grant award is
			 announced by the Department or its offices.
			230.Section 579 of the Multifamily Assisted Housing Reform and Affordability Act (MAHRAA) of 1997 (42 U.S.C. 1437f note) is amended by striking October 1, 2015 each place it appears and inserting in lieu thereof October 1, 2016.
			231.None of the funds made available by this Act may be used to require or enforce the Physical Needs
			 Assessment (PNA).
			232.None of the funds made available by this Act nor any receipts or amounts collected under any
			 Federal Housing Administration program may be used to implement the
			 Homeowners Armed with Knowledge (HAWK) program.
			233.None of the funds made available in this Act shall be used by the Federal Housing Administration,
			 the Government National Mortgage Administration, or the Department of
			 Housing and Urban Development to insure, securitize, or establish a
			 Federal guarantee of any mortgage or mortgage backed security that
			 refinances or otherwise replaces a mortgage that has been subject to
			 eminent domain condemnation or seizure, by a state, municipality, or any
			 other political subdivision of a state.
				This title may be cited as the Department of Housing and Urban Development Appropriations Act, 2015.
				IIIRelated agencies
			Access board
			Salaries and expensesFor expenses necessary for the Access Board, as authorized by section 502 of the Rehabilitation Act
			 of 1973, as amended, $7,548,000: Provided, That, notwithstanding any other provision of law, there may be credited to this appropriation
			 funds received for publications and training expenses.Federal housing finance agencyOffice of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the
			 Inspector General Act of 1978, $45,000,000, to remain available until
			 September 30, 2016, to be derived from assessments collected from the
			 Federal National Mortgage Association, Federal Home Loan Mortgage
			 Corporation, and the Federal Home Loan Banks under section 1106 of the
			 Housing and Economic Recovery Act of 2008.
			Federal maritime commission
			Salaries and expensesFor necessary expenses of the Federal Maritime Commission as authorized by section 201(d) of the
			 Merchant Marine Act, 1936, as amended (46 U.S.C. 307), including services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C. 1343(b); and uniforms or allowances therefore, as authorized by 5 U.S.C. 5901–5902, $25,499,000: Provided, That not to exceed $2,000 shall be available for official reception and representation expenses.
			National railroad passenger corporation office of inspector general
			Salaries and expensesFor necessary expenses of the Office of Inspector General for the National Railroad Passenger
			 Corporation to carry out the provisions of the Inspector General Act of
			 1978, as amended, $24,499,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties
			 specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the National Railroad Passenger
			 Corporation: Provided further, That the Inspector General may enter into contracts and other arrangements for audits, studies,
			 analyses, and other services with public agencies and with private
			 persons, subject to the applicable laws and regulations that govern the
			 obtaining of such services within the National Railroad Passenger
			 Corporation: Provided further, That the Inspector General may select, appoint, and employ such officers and employees as may be
			 necessary for carrying out the functions, powers, and duties of the Office
			 of Inspector General, subject to the applicable laws and regulations that
			 govern such selections, appointments, and employment within Amtrak: Provided further, That concurrent with the President's budget request for fiscal year 2016, the Inspector General
			 shall submit to the House and Senate Committees on Appropriations a budget
			 request for fiscal year 2016 in similar format and substance to those
			 submitted by executive agencies of the Federal Government.
			National transportation safety board
			Salaries and expensesFor necessary expenses of the National Transportation Safety Board, including hire of passenger
			 motor vehicles and aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for a GS–15;
			 uniforms, or allowances therefor, as authorized by law (5 U.S.C. 5901–5902), $103,000,000, of which not to exceed $2,000 may be used for official reception and
			 representation expenses. The amounts made available to the National
			 Transportation Safety Board in this Act include amounts necessary to make
			 lease payments on an obligation incurred in fiscal year 2001 for a capital
			 lease.
			Neighborhood reinvestment corporation
			Payment to the neighborhood reinvestment corporationFor payment to the Neighborhood Reinvestment Corporation for use in neighborhood reinvestment
			 activities, as authorized by the Neighborhood Reinvestment Corporation Act
			 (42 U.S.C. 8101–8107), $132,000,000, of which $5,000,000 shall be for a multi-family rental housing program: Provided, That in addition, $50,000,000 shall be made available until expended to the Neighborhood
			 Reinvestment Corporation for mortgage foreclosure mitigation activities,
			 under the following terms and conditions:
				(1)The Neighborhood Reinvestment Corporation (NRC) shall make grants to counseling intermediaries approved by the Department of Housing and Urban
			 Development (HUD) (with match to be determined by the NRC based on
			 affordability and the economic conditions of an area; a match also may be
			 waived by the NRC based on the aforementioned conditions) to provide
			 mortgage foreclosure mitigation assistance primarily to States and areas
			 with high rates of defaults and foreclosures to help eliminate the default
			 and foreclosure of mortgages of owner-occupied single-family homes that
			 are at risk of such foreclosure. Other than areas with high rates of
			 defaults and foreclosures, grants may also be provided to approved
			 counseling intermediaries based on a geographic analysis of the Nation by
			 the NRC which determines where there is a prevalence of mortgages that are
			 risky and likely to fail, including any trends for mortgages that are
			 likely to default and face foreclosure. A State Housing Finance Agency may
			 also be eligible where the State Housing Finance Agency meets all the
			 requirements under this paragraph. A HUD-approved counseling intermediary
			 shall meet certain mortgage foreclosure mitigation assistance counseling
			 requirements, as determined by the NRC, and shall be approved by HUD or
			 the NRC as meeting these requirements.
				(2)Mortgage foreclosure mitigation assistance shall only be made available to homeowners of
			 owner-occupied homes with mortgages in default or in danger of default.
			 These mortgages shall likely be subject to a foreclosure action and
			 homeowners will be provided such assistance that shall consist of
			 activities that are likely to prevent foreclosures and result in the
			 long-term affordability of the mortgage retained pursuant to such activity
			 or another positive outcome for the homeowner. No funds made available
			 under this paragraph may be provided directly to lenders or homeowners to
			 discharge outstanding mortgage balances or for any other direct debt
			 reduction payments.
				(3)The use of mortgage foreclosure mitigation assistance by approved counseling intermediaries and
			 State Housing Finance Agencies shall involve a reasonable analysis of the
			 borrower's financial situation, an evaluation of the current value of the
			 property that is subject to the mortgage, counseling regarding the
			 assumption of the mortgage by another non-Federal party, counseling
			 regarding the possible purchase of the mortgage by a non-Federal third
			 party, counseling and advice of all likely restructuring and refinancing
			 strategies or the approval of a work-out strategy by all interested
			 parties.
				(4)NRC may provide up to 15 percent of the total funds under this paragraph to its own charter members
			 with expertise in foreclosure prevention counseling, subject to a
			 certification by the NRC that the procedures for selection do not consist
			 of any procedures or activities that could be construed as an unacceptable
			 conflict of interest or have the appearance of impropriety.
				(5)HUD-approved counseling entities and State Housing Finance Agencies receiving funds under this
			 paragraph shall have demonstrated experience in successfully working with
			 financial institutions as well as borrowers facing default, delinquency
			 and foreclosure as well as documented counseling capacity, outreach
			 capacity, past successful performance and positive outcomes with
			 documented counseling plans (including post mortgage foreclosure
			 mitigation counseling), loan workout agreements and loan modification
			 agreements. NRC may use other criteria to demonstrate capacity in
			 underserved areas.
				(6)Of the total amount made available under this paragraph, up to $2,500,000 may be made available to
			 build the mortgage foreclosure and default mitigation counseling capacity
			 of counseling intermediaries through NRC training courses with
			 HUD-approved counseling intermediaries and their partners, except that
			 private financial institutions that participate in NRC training shall pay
			 market rates for such training.
				(7)Of the total amount made available under this paragraph, up to 5 percent may be used for associated
			 administrative expenses for the NRC to carry out activities provided under
			 this section.
				(8)Of the total amount made available under this paragraph, up to $4,000,000 may be used for wind-down
			 and closeout of the mortgage foreclosure mitigation activities program.
				(9)Mortgage foreclosure mitigation assistance grants may include a budget for outreach and
			 advertising, and training, as determined by the NRC.
				(10)The NRC shall continue to report bi-annually to the House and Senate Committees on Appropriations
			 as well as the Senate Banking Committee and House Financial Services
			 Committee on its efforts to mitigate mortgage default.
				United states interagency council on homelessness
			Operating expensesFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor
			 vehicles, the rental of conference rooms, and the employment of experts
			 and consultants under section 3109 of title 5, United States Code) of the United States Interagency Council on Homelessness in
			 carrying out the functions pursuant to title II of the McKinney-Vento
			 Homeless Assistance Act, as amended, $3,500,000.
			IVGeneral provisions—this act
			401.None of the funds in this Act shall be used for the planning or execution of any program to pay the
			 expenses of, or otherwise compensate, non-Federal parties intervening in
			 regulatory or adjudicatory proceedings funded in this Act.
			402.None of the funds appropriated in this Act shall remain available for obligation beyond the current
			 fiscal year, nor may any be transferred to other appropriations, unless
			 expressly so provided herein.
			403.The expenditure of any appropriation under this Act for any consulting service through procurement
			 contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a
			 matter of public record and available for public inspection, except where
			 otherwise provided under existing law, or under existing Executive order
			 issued pursuant to existing law.
			404.
				(a)None of the funds made available in this Act may be obligated or expended for any employee training
			 that—
					(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the
			 performance of official duties;
					(2)contains elements likely to induce high levels of emotional response or psychological stress in
			 some participants;
					(3)does not require prior employee notification of the content and methods to be used in the training
			 and written end of course evaluation;
					(4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated
			 September 2, 1988; or
					(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the
			 workplace.
					(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting
			 training bearing directly upon the performance of official duties.
				405.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by
			 previous appropriations Acts to the agencies or entities funded in this
			 Act that remain available for obligation or expenditure in fiscal year
			 2015, or provided from any accounts in the Treasury derived by the
			 collection of fees and available to the agencies funded by this Act, shall
			 be available for obligation or expenditure through a reprogramming of
			 funds that:
				(1)creates a new program;
				(2)eliminates a program, project, or activity;
				(3)increases funds or personnel for any program, project, or activity for which funds have been denied
			 or restricted by the Congress;
				(4)proposes to use funds directed for a specific activity by either the House or Senate Committees on
			 Appropriations for a different purpose;
				(5)augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent,
			 whichever is less;
				(6)reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less;
			 or
				(7)creates, reorganizes, or restructures a branch, division, office, bureau, board, commission,
			 agency, administration, or department different from the budget
			 justifications submitted to the Committees on Appropriations or the table
			 accompanying the explanatory statement accompanying this Act, whichever is
			 more detailed, unless prior approval is received from the House and Senate
			 Committees on Appropriations: Provided, That not later than 60 days after the date of enactment of this Act, each agency funded by this
			 Act shall submit a report to the Committees on Appropriations of the
			 Senate and of the House of Representatives to establish the baseline for
			 application of reprogramming and transfer authorities for the current
			 fiscal year: Provided further, That the report shall include:
					(A)a table for each appropriation with a separate column to display the prior year enacted level, the
			 President's budget request, adjustments made by Congress, adjustments due
			 to enacted rescissions, if appropriate, and the fiscal year enacted level;
					(B)a delineation in the table for each appropriation and its respective prior year enacted level by
			 object class and program, project, and activity as detailed in the budget
			 appendix for the respective appropriation; and
					(C)an identification of items of special congressional interest: Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced
			 by $100,000 per day for each day after the required date that the report
			 has not been submitted to the Congress.
					406.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances
			 remaining available at the end of fiscal year 2015 from appropriations
			 made available for salaries and expenses for fiscal year 2015 in this Act,
			 shall remain available through September 30, 2016, for each such account
			 for the purposes authorized: Provided, That a request shall be submitted to the House and Senate Committees on Appropriations for
			 approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines under section 405
			 of this Act.
			407.No funds in this Act may be used to support any Federal, State, or local projects that seek to use
			 the power of eminent domain, unless eminent domain is employed only for a
			 public use: Provided, That for purposes of this section, public use shall not be construed to include economic
			 development that primarily benefits private entities: Provided further, That any use of funds for mass transit, railroad, airport, seaport or highway projects as well as
			 utility projects which benefit or serve the general public (including
			 energy-related, communication-related, water-related and
			 wastewater-related infrastructure), other structures designated for use by
			 the general public or which have other common-carrier or public-utility
			 functions that serve the general public and are subject to regulation and
			 oversight by the government, and projects for the removal of an immediate
			 threat to public health and safety or brownsfield as defined in the Small
			 Business Liability Relief and Brownsfield Revitalization Act (Public Law 107–118) shall be considered a public use for purposes of eminent domain.
			408.All Federal agencies and departments that are funded under this Act shall issue a report to the
			 House and Senate Committees on Appropriations on all sole-source contracts
			 by no later than July 30, 2015. Such report shall include the contractor,
			 the amount of the contract and the rationale for using a sole-source
			 contract.
			409.None of the funds made available in this Act may be transferred to any department, agency, or
			 instrumentality of the United States Government, except pursuant to a
			 transfer made by, or transfer authority provided in, this Act or any other
			 appropriations Act.
			410.No part of any appropriation contained in this Act shall be available to pay the salary for any
			 person filling a position, other than a temporary position, formerly held
			 by an employee who has left to enter the Armed Forces of the United States
			 and has satisfactorily completed his or her period of active military or
			 naval service, and has within 90 days after his or her release from such
			 service or from hospitalization continuing after discharge for a period of
			 not more than 1 year, made application for restoration to his or her
			 former position and has been certified by the Office of Personnel
			 Management as still qualified to perform the duties of his or her former
			 position and has not been restored thereto.
			411.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees
			 that in expending the assistance the entity will comply with sections 2
			 through 4 of the Act of March 3, 1933 (41 U.S.C. 10a–10c, popularly known
			 as the Buy American Act).
			412.No funds appropriated or otherwise made available under this Act shall be made available to any
			 person or entity that has been convicted of violating the Buy American Act
			 (41 U.S.C. 10a–10c).
			413.None of the funds made available in this Act may be used for first-class airline accommodations in
			 contravention of sections 301–10.122 and 301–10.123 of title 41, Code of Federal Regulations.
			414.None of the funds made available by this Act may be used to enter into a contract, memorandum of
			 understanding, or cooperative agreement with, make a grant to, or provide
			 a loan or loan guarantee to any corporation that was convicted of a felony
			 criminal violation under any Federal law within the preceding 24 months,
			 where the awarding agency is aware of the conviction, unless the agency
			 has considered suspension or debarment of the corporation and made a
			 determination that this further action is not necessary to protect the
			 interests of the Government.
			415.None of the funds made available by this Act may be used to enter into a contract, memorandum of
			 understanding, or cooperative agreement with, make a grant to, or provide
			 a loan or loan guarantee to, any corporation with any unpaid Federal tax
			 liability that has been assessed, for which all judicial and
			 administrative remedies have been exhausted or have lapsed, and that is
			 not being paid in a timely manner pursuant to an agreement with the
			 authority responsible for collecting the tax liability, where the awarding
			 agency is aware of the unpaid tax liability, unless the agency has
			 considered suspension or debarment of the corporation and made a
			 determination that this further action is not necessary to protect the
			 interests of the Government.
			416.Spending reduction accountThe amount by which the applicable allocation of new budget authority made by the Committee on
			 Appropriations of the House of Representatives under section 302(b) of the
			 Congressional Budget Act of 1974 exceeds the amount of proposed new budget
			 authority is $0.
			417.None of the funds made available by this Act may be used to require the relocation, or to carry out
			 any required relocation, of any asset management positions of the Office
			 of Multifamily Housing of the Department of Housing and Urban Development
			 in existence as of the date of the enactment of this Act.
			418.None of the funds made available by this Act may be used in contravention of the 5th or 14th
			 Amendment to the Constitution or title VI of the Civil Rights Act of 1964.
			419.None of the funds made available by this Act may be used to approve a new foreign air carrier
			 permit under sections 41301 through 41305 of title 49, United States Code,
			 or exemption application under section 40109 of that title of an air
			 carrier already holding an air operators certificate issued by a country
			 that is party to the U.S.–E.U.–Iceland–Norway Air Transport Agreement
			 where such approval would contravene United States law or Article 17 bis
			 of the U.S.–E.U.–Iceland–Norway Air Transport Agreement.
			420.None of the funds made available by this Act under the heading Federal Transit Administration—Transit Formula Grants may be used in contravention of section 5309 of title 49, United States Code.
			421.None of the funds made available under title II of this Act may be used to repay any loan made,
			 guaranteed, or insured by the Department of Housing and Urban Development.
			422.None of the funds made available in this Act may be used to enter into a contract with any offeror
			 or any of its principals if the offeror certifies, as required by the
			 Federal Acquisition Regulation, that the offeror or any of its principals—
				(1)within a three-year period preceding this offer has been convicted of or had a civil judgment
			 rendered against it for: commission of fraud or a criminal offense in
			 connection with obtaining, attempting to obtain, or performing a public
			 (Federal, State, or local) contract or subcontract; violation of Federal
			 or State antitrust statutes relating to the submission of offers; or
			 commission of embezzlement, theft, forgery, bribery, falsification or
			 destruction of records, making false statements, tax evasion, violating
			 Federal criminal tax laws, or receiving stolen property;
				(2)are presently indicted for, or otherwise criminally or civilly charged by a governmental entity
			 with, commission of any of the offenses enumerated in paragraph (1); or
				(3)within a three-year period preceding this offer, has been notified of any delinquent Federal taxes
			 in an amount that exceeds $3,000 for which the liability remains
			 unsatisfied.
				423.None of the funds made available by this Act may be used to develop or implement any rule to modify
			 the criteria relating to citizenship that are applied in determining
			 whether a person is eligible to be an operator (including a ship manager
			 or agent) of a vessel in the National Defense Reserve Fleet.
			424.None of the funds made available by this Act may be used to administer the National Highway Traffic
			 Safety Administration’s National Roadside Survey.
			425.None of the funds made available by this Act may be used to develop, issue, or implement
			 regulations that increase levels of minimum financial responsibility for
			 transporting passengers or property as in effect on January 1, 2014, under
			 regulations issued pursuant to sections 31138 and 31139 of title 49, United States Code.
			426.None of the funds made available by this Act may be used to implement, administer, or enforce the
			 proposed rule entitled Affirmatively Furthering Fair Housing, published by the Department of Housing and Urban Development in the Federal Register on July 19,
			 2013 (78 Fed. Reg. 43710; Docket No. FR–5173–P–01).
			427.None of the funds made available by this Act may be used to acquire a camera for the purpose of
			 collecting or storing vehicle license plate numbers.
			428.None of the funds made available by this Act may be used for the Housing Trust Fund established
			 under section 1338 of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4568).
			429.None of the funds made available in this Act may be used to enter into a contract with any person
			 whose disclosures of a proceeding with a disposition listed in section 2313(c)(1) of title 41, United States Code, in the Federal Awardee Performance and Integrity Information
			 System include the term Fair Labor Standards Act..
			430.None of the funds made available by this Act may be used to terminate the status of a unit of
			 general local government as a metropolitan city (as defined in section 102
			 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) with respect to grants under section 106 of such Act (42 U.S.C. 5306).
			431.None of the funds made available in this Act may be used to make incentive payments pursuant to 48
			 CFR 16.4 to contractors for contracts that are behind schedule under the
			 terms of the contract as prescribed by 48 CFR 52.211 or over the contract
			 amount indicated in Standard Form 33, box 20.
			432.None of the funds made available by this Act may be used to promulgate, implement, or enforce any
			 regulations that would mandate Global Positioning System (GPS) tracking or
			 event data recorders in light-duty noncommercial passenger motor vehicles.
			433.None of the funds made available by this Act may be used to provide mortgage insurance under title
			 II of the National Housing Act (12 U.S.C. 1701 et seq.) for any mortgage on a 1- to 4-family dwelling to be used as the principal residence of a
			 mortgagor who provides only an individual taxpayer identification number
			 (ITIN) for identification.
			434.None of the funds made available by this Act may be used to enter into any contract with an
			 incorporated entity if such entity’s sealed bid or competitive proposal
			 shows that such entity is incorporated or chartered in Bermuda or the
			 Cayman Islands, and such entity’s sealed bid or competitive proposal shows
			 that such entity was previously incorporated in the United States.
			435.None of the funds made available by this Act may be used in contravention of section 24305(c)(4) of title 49, United States Code.
			436.None of the funds made available by this Act shall be used to support Amtrak’s route with the
			 highest loss, measured by contributions/(Loss) per Rider, as based on the
			 National Railroad Passenger Corporation Fiscal Years 2013–2017 Five Year
			 Plan from May 2013.
			437.None of the funds made available in this Act may be used by the Secretary or the Federal Transit
			 Administration to implement, administer, or enforce section 18.36(c)(2) of title 49, Code of Federal Regulations, for construction hiring purposes.
			438.None of the funds made available by this Act may be used to lease or purchase new light duty
			 vehicles for any executive fleet, or for an agency’s fleet inventory,
			 except in accordance with Presidential Memorandum—Federal Fleet
			 Performance, dated May 24, 2011.
			439.None of the funds made available by this Act may be used for high-speed rail in the State of
			 California or for the California High-Speed Rail Authority.
			440.None of the funds made available by this Act may be used to implement, administer, or enforce
			 paragraph (c)(3) of section 982.503, Code of Federal Regulations.This Act may be cited as the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2015.
				
	Passed the House of Representatives June 10, 2014.Karen L. Haas,Clerk
	June 12, 2014Received; read twice and placed on the calendar
